EXECUTION VERSION

 

Exhibit 10.1

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

U.S.I. HOLDINGS CORPORATION,

 

VARIOUS LENDING INSTITUTIONS,

 

JPMORGAN CHASE BANK,

as ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A.,

as SYNDICATION AGENT

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

SUNTRUST BANKS, INC.

and

FIFTH THIRD BANK,

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

 

Dated as of August 11, 2003

 

--------------------------------------------------------------------------------

 

$155,000,000

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as JOINT LEAD ARRANGERS and JOINT BOOK MANAGERS

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

SUNTRUST BANKS, INC.

and

FIFTH THIRD BANK,

as CO-ARRANGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

   Amount and Terms of Credit.    1

1.01

   Amount and Terms of Credit    1

1.02

   Minimum Amount of Each Borrowing; Maximum Number of Borrowings    2

1.03

   Notice of Borrowing    2

1.04

   Disbursement of Funds    2

1.05

   Notes    3

1.06

   Conversions    4

1.07

   Pro Rata Borrowings    5

1.08

   Interest    5

1.09

   Interest Periods    6

1.10

   Increased Costs, etc    7

1.11

   Alternate Rate of Interest    8

1.12

   Compensation    8

1.13

   Change of Lending Office    9

SECTION 2.

   Letters of Credit.    9

2.01

   Letters of Credit    9

2.02

   Letter of Credit Requests    10

2.03

   Letter of Credit Participations    11

2.04

   Agreement to Repay Letter of Credit Drawings    13

SECTION 3.

   Fees; Commitments.    14

3.01

   Fees    14

3.02

   Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitments    15

3.03

   Mandatory Reduction of Commitments    15

SECTION 4.

   Payments.    15

4.01

   Voluntary Prepayments    15

4.02

   Mandatory Repayments    16

4.03

   Method and Place of Payment    20

4.04

   Net Payments    20

SECTION 5.

   Conditions Precedent.    22

5.01

   Conditions Precedent to the Effective Date    22

5.02

   Conditions Precedent to All Loans and Letters of Credit    26

SECTION 6.

   Representations, Warranties and Agreements    26

6.01

   Financial Condition    26

6.02

   No Change    27

6.03

   Corporate Existence; Compliance with Law    28

6.04

   Corporate Power, Authorization; Enforceable Obligations    28

6.05

   No Legal Bar    28

6.06

   No Material Litigation    29

6.07

   No Default    29

6.08

   Ownership of Property; Liens    29

6.09

   Intellectual Property    29

 

-i-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

6.10

   No Burdensome Agreements    29

6.11

   Taxes    29

6.12

   Federal Regulations    30

6.13

   Compliance with ERISA    30

6.14

   Investment Company Act; Other Regulations    31

6.15

   Corporate Structure    31

6.16

   Environmental and Other Matters    32

6.17

   Security Interests    32

6.18

   Accuracy of Information    32

6.19

   Insurance    33

6.20

   Solvency    33

6.21

   Labor Relations    33

6.22

   Indebtedness    33

6.23

   Real Property    33

6.24

   Representations and Warranties in Credit Documents    34

6.25

   Use of Proceeds    34

SECTION 7.

   Affirmative Covenants    34

7.01

   Financial Statements    34

7.02

   Certificates; Other Information    35

7.03

   Payment of Taxes and Other Obligations    36

7.04

   Conduct of Business; Maintenance of Existence    36

7.05

   Maintenance of Property and Insurance    37

7.06

   Inspection of Property, Books and Records; Discussions    37

7.07

   Notices    37

7.08

   ERISA Contingencies    37

7.09

   Environmental Law    38

7.10

   Additional Security; Further Assurances    38

7.11

   Corporate Structure    39

7.12

   Fiduciary Cash    39

7.13

   Permitted Acquisitions    39

7.14

   Repayment of Post-Closing Indebtedness to be Refinanced    41

7.15

   Margin Stock    42

SECTION 8.

   Negative Covenants    42

8.01

   Total Leverage Ratio    42

8.02

   Consolidated Fixed Charge Coverage Ratio    43

8.03

   Capital Expenditures    44

8.04

   Minimum Consolidated Net Worth    44

8.05

   Indebtedness    44

8.06

   Liens    46

8.07

   Consolidations, Mergers, Sales of Assets and Acquisitions    48

8.08

   Dividends    50

8.09

   Advances, Investments and Loans    51

8.10

   Transactions with Affiliates    52

8.11

   Limitation on Payments and Modifications of Certain Indebtedness and other
Obligations; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc    53

8.12

   Limitation on Certain Restrictions on Subsidiaries    53

8.13

   Limitation on Issuance of Capital Stock    53

8.14

   Limitation on Creation of Subsidiaries    54

8.15

   Limitation on Changes in Fiscal Year    54

SECTION 9.

   Events of Default    54

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

9.01

   Payments    54

9.02

   Representations, etc    54

9.03

   Covenants    55

9.04

   Default Under Other Agreements    55

9.05

   Bankruptcy, etc    55

9.06

   ERISA    56

9.07

   Subsidiaries Guaranty    56

9.08

   Security Document    56

9.09

   Judgments    56

9.10

   Ownership    57

SECTION 10.

   Definitions    57

SECTION 11.

   The Agents.    84

11.01

   Appointment    84

11.02

   Agents in their Individual Capacity    84

11.03

   Exculpatory Provisions    85

11.04

   Reliance by the Agents    85

11.05

   Delegation of Duties    86

11.06

   Resignation    86

11.07

   Non-Reliance    86

SECTION 12.

   Miscellaneous.    87

12.01

   Expenses; Indemnity; Damage Waiver    87

12.02

   Right of Setoff    88

12.03

   Notices    88

12.04

   Benefit of Agreement    88

12.05

   Register    90

12.06

   Payments Pro Rata    91

12.07

   Calculations; Computations    91

12.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE    92

12.09

   Counterparts    93

12.10

   Headings Descriptive    93

12.11

   Waivers; Amendments    93

12.12

   Survival    94

12.13

   Domicile of Loans    94

12.14

   Confidentiality    94

12.15

   WAIVER OF JURY TRIAL    95

12.16

   ACKNOWLEDGMENT    95

 

SCHEDULE I

   List of Lenders and Commitments

SCHEDULE II

   Lender Addresses

SCHEDULE 2.01(c)

   Existing Letters of Credit

SCHEDULE 6.01(c)

   Liabilities

SCHEDULE 6.01(d)

   Transfers

SCHEDULE 6.02

   Material Changes

SCHEDULE 6.06

   Litigation

SCHEDULE 6.09

   Intellectual Property

SCHEDULE 6.13

   ERISA Plans

SCHEDULE 6.15

   Subsidiaries

SCHEDULE 6.19

   Property Insurance

 

iii



--------------------------------------------------------------------------------

SCHEDULE 6.22

   Existing Lines of Credit

SCHEDULE 6.23

   Real Property

SCHEDULE 7.11(a)

   Non-Wholly Owned Subsidiaries

SCHEDULE 7.11(b)

   Subsidiaries Not Owned Through USIS

SCHEDULE 8.05

   Indebtedness

SCHEDULE 8.06

   Liens

SCHEDULE 8.09

   Existing Investments

SCHEDULE 10(a)

   Existing Stock Redemption Obligations

SCHEDULE 10(b)

   Indebtedness to be Refinanced

EXHIBIT A

   Form of Notice of Borrowing

EXHIBIT B-1

   Form of Term Note

EXHIBIT B-2

   Form of Revolving Note

EXHIBIT C

   Form of Letter of Credit Request

EXHIBIT D

   Form of Section 4.04(b)(ii) Certificate

EXHIBIT E

   Form of Opinion of Morea & Schwartz

EXHIBIT F

   Form of Officers’ Certificate

EXHIBIT G

   Form of Pledge Agreement

EXHIBIT H

   Form of Subsidiaries Guaranty

EXHIBIT I

   Form of Solvency Certificate

EXHIBIT J

   Form of Compliance Certificate

EXHIBIT K

   Form of Assignment Agreement

EXHIBIT L

   Form of Intercompany Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 11, 2003, among U.S.I. HOLDINGS
CORPORATION, a Delaware corporation (the “Borrower”), the lenders from time to
time party hereto (each a “Lender” and, collectively, the “Lenders”), BANK OF
AMERICA, N.A., as Syndication Agent (in such capacity, the “Syndication Agent”)
and JPMORGAN CHASE BANK, as Administrative Agent (in such capacity, the
“Administrative Agent” and, together with the Syndication Agent, each, an
“Agent” and, collectively, the “Agents”). Unless otherwise defined herein, all
capitalized terms used herein and defined in Section 10 are used herein as so
defined.

 

W I T N E S S E T H :

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the credit facilities
provided for herein.

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1. Amount and Terms of Credit.

 

1.01 Amount and Terms of Credit. (a) Subject to and upon the terms and
conditions set forth herein, each Lender with a Term Loan Commitment severally
agrees to make a term loan or term loans (each, a “Term Loan” and, collectively,
the “Term Loans”) to the Borrower, which Term Loans (i) shall be incurred by the
Borrower pursuant to a single borrowing on the Effective Date, (ii) shall be
denominated in Dollars, (iii) shall, at the option of the Borrower, be incurred
and maintained as and/or converted into Base Rate Loans or Eurodollar Loans,
provided that all Term Loans comprising the same Borrowing shall at all times be
of the same Type, (iv) shall not exceed for any Lender, in initial aggregate
principal amount, that amount which equals the Term Loan Commitment of such
Lender at the time of incurrence thereof (before giving effect to any reductions
thereto on such date pursuant to Section 3.03(b)), and (v) shall not exceed, in
initial aggregate principal amount, that amount which equals the Total Term Loan
Commitment at the time of incurrence thereof (before giving effect to any
reductions thereto on such date pursuant to Section 3.03(b)). Once repaid or
prepaid, Term Loans incurred hereunder may not be re-borrowed.

 

(b) Subject to and upon the terms and conditions set forth herein, each RL
Lender severally agrees, at any time and from time to time after the Effective
Date and prior to the Revolving Credit Maturity Date, to make a revolving loan
or revolving loans (each, a “Revolving Loan” and, collectively, the “Revolving
Loans”) to the Borrower, which Revolving Loans (i) shall be denominated in
Dollars, (ii) shall, at the option of the Borrower, be incurred and maintained
as and/or converted into Base Rate Loans or Eurodollar Loans, provided that all
Loans comprising the same Borrowing shall at all times be of the same Type,
(iii) may be repaid and re-borrowed at any time in accordance with the
provisions hereof, (iv) shall not exceed for any RL Lender at any time
outstanding that aggregate principal amount which, when added to such RL
Lender’s RL Percentage of the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time, the Revolving Loan Commitment of such RL Lender
at such time, and (v) shall not exceed at any time outstanding that aggregate
principal amount which, when added to all Letter of Credit Outstandings at such
time, equals the Total Revolving Loan Commitment at such time.



--------------------------------------------------------------------------------

1.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans hereunder shall not be
less than the Minimum Borrowing Amount applicable to such Loans. More than one
Borrowing may be incurred on any day; provided that at no time shall there be
outstanding more than ten Borrowings of Eurodollar Loans.

 

1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur Loans, an
Authorized Officer of the Borrower shall give the Administrative Agent at its
Notice Office, (x) prior to 11:00 A.M. (New York time), at least three (3)
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Eurodollar Loans or (y) prior to 10:00 A.M. (New
York time) on the day of each Borrowing of Base Rate Loans, prior written notice
(or telephonic notice promptly confirmed in writing). Each such notice (a
“Notice of Borrowing”), except as otherwise expressly provided in Section 1.10,
shall be irrevocable, and, in the case of a written notice and a confirmation of
telephonic notice, shall be in the form of Exhibit A hereto, appropriately
completed to specify (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) whether the respective Borrowing shall consist of Term
Loans or Revolving Loans and (iv) whether the respective Borrowing shall consist
of Base Rate Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Lender which is required to make Loans of the Tranche
specified in the respective Borrowing, written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters covered by the Notice of
Borrowing.

 

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice, believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case the
Administrative Agent’s record of the terms of any such telephonic notice shall
be conclusive absent manifest error.

 

1.04 Disbursement of Funds. (a) Subject to the terms and conditions herein set
forth, no later than 11:00 A.M. (New York time) on the date of each incurrence
of Loans, each Lender with a Commitment under the respective Tranche will make
available to the Administrative Agent its pro rata share of each Borrowing
requested to be made on such date in the manner provided below.

 

(b) Each Lender shall make available all amounts it is to fund under any
Borrowing in Dollars and immediately available funds to the Administrative Agent
at the Payment Office and the Administrative Agent will make available to the
Borrower as promptly as practicable on the date of the respective Borrowing, by
depositing to its account at the Payment Office the aggregate of the amounts so
made available in the type of funds received. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of any such Borrowing
that such Lender does not intend to make available to the Administrative Agent

 

-2-



--------------------------------------------------------------------------------

its portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall pay such corresponding amount to the Administrative Agent within
two (2) Business Days. The Administrative Agent shall also be entitled to
recover from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) if paid by such Lender, the overnight Federal Funds
Effective Rate or (y) if paid by the Borrower, the then applicable rate of
interest, calculated in accordance with Section 1.08(a) or (b), as the case may
be, for the respective Loans.

 

(c) Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

1.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, all of the Loans made to it by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 12.05 and
shall, if requested by such Lender, also be evidenced (i) if Term Loans, by a
promissory note substantially in the form of Exhibit B-1 with blanks
appropriately completed in conformity herewith (each a “Term Note” and
collectively, the “Term Notes”) and (ii) if Revolving Loans, by a promissory
note substantially in the form of Exhibit B-2 with blanks appropriately
completed in conformity herewith (each a “Revolving Note” and collectively, the
“Revolving Notes”).

 

(b) The Term Note issued to each Lender with a Term Loan Commitment and/or
outstanding Term Loans shall (i) be executed by the Borrower, (ii) be payable to
such Lender or its registered assigns and be dated the Effective Date (or, in
the case of any Term Note issued after the Effective Date, the date of issuance
thereof), (iii) be in a stated principal amount equal to the Term Loan
Commitment of such Lender on the Effective Date (or, in the case of any Term
Note issued after the Effective Date, in a stated principal amount equal to the
outstanding principal amount of the Term Loans of such Lender on the date of the
issuance thereof) and be payable in the principal amount of Term Loans evidenced
thereby from time to time, (iv) mature on the Term Loan Maturity Date, (v) bear
interest as provided in the appropriate clause of Section 1.08 in respect of the
Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vi) be subject to voluntary repayment as provided in Section 4.01 and mandatory
repayment as provided in Section 4.02 and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents. Upon receipt of an affidavit of
an officer of the Lender (together with a customary indemnity from such Lender
in form and substance satisfactory to the Borrower) that a Term Note has been
lost, stolen, destroyed or mutilated, the Borrower will issue a replacement Term
Note in the same principal amount thereof and otherwise of like tender.

 

-3-



--------------------------------------------------------------------------------

(c) The Revolving Note issued to each RL Lender shall (i) be executed by the
Borrower, (ii) be payable to the order of such RL Lender or its registered
assigns and be dated the Effective Date (or if issued after the Effective Date,
be dated the date of the issuance thereof), (iii) be in a stated principal
amount equal to the Revolving Loan Commitment of such RL Lender and be payable
in a principal amount equal to the amount of Revolving Loans made by such RL
Lender and which are outstanding from time to time, (iv) mature on the Revolving
Credit Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Base Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby, (vi) be subject to voluntary prepayment as provided
in Section 4.01 and mandatory repayment as provided in Section 4.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents. Upon
receipt of an affidavit of an officer of the Lender (together with a customary
indemnity from such Lender in form and substance satisfactory to the Borrower)
that a Revolving Note has been lost, stolen, destroyed or mutilated, the
Borrower will issue a replacement Revolving Note in the same principal amount
thereof and otherwise of like tender.

 

(d) Each Lender will record on its internal records the amount of each Loan made
by it and each payment in respect thereof and will prior to any transfer of its
Note endorse on the reverse side thereof the outstanding principal amount of
Loans evidenced thereby. Failure to make any such notation or any error in any
such notation shall not affect the Borrower’s obligations in respect of such
Loans.

 

(e) Notwithstanding anything to the contrary contained above in this Section
1.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request or obtain a Note evidencing its Loans to the Borrower
shall affect or in any manner impair the obligations of the Borrower to pay the
Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement. Any Lender which does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (d). At any time when any Lender requests the delivery of a
Note to evidence any of its Loans, the Borrower shall promptly execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Loans.

 

1.06 Conversions. The Borrower shall have the option to convert on any Business
Day all or a portion at least equal to the applicable Minimum Borrowing Amount
of the outstanding principal amount of its Revolving Loans or Term Loans of one
Type, into a Borrowing or Borrowings of the other Type of Revolving Loans or
Term Loans, as the case may be; provided that (i) no partial conversion of a
Borrowing of Eurodollar Loans shall reduce the outstanding principal amount of
the Eurodollar Loans pursuant to such Borrowing to less than the Minimum
Borrowing Amount for such Tranche of Loans, (ii) Base Rate Loans may not be
converted into Eurodollar Loans if any Default or Event of Default is in
existence on the date of the conversion if the Administrative Agent or the
Required Lenders have previously advised the Borrower that conversions will not
be permitted while such Default or Event of Default, as the case may be, remains
in existence, (iii) Borrowings of Eurodollar Loans resulting from this

 

-4-



--------------------------------------------------------------------------------

Section 1.06 shall be limited in number as provided in Section 1.02, (iv)
Eurodollar Loans may only be converted into Base Rate Loans on the last day of
the Interest Period applicable thereto, and (v) each such conversion shall be
made pro rata among the Revolving Loans or Term Loans, as the case may be, of
each Lender of the Type being converted. Each such conversion shall be effected
by the Borrower by giving the Administrative Agent at its Notice Office, prior
to 11:00 A.M. (New York time), at least three (3) Business Days’ (or one
Business Day’s in the case of a conversion into Base Rate Loans) prior written
notice (or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion”) specifying the Revolving Loans or Term Loans to be so converted,
the Type of Loans to be converted into and, if to be converted into a Borrowing
of Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Loans.

 

1.07 Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans under
this Agreement shall be incurred by the Borrower from the Lenders pro rata on
the basis of such Lenders’ Term Loan Commitments or Revolving Loan Commitments,
as the case may be. It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

 

1.08 Interest. (a) The unpaid principal amount of each Base Rate Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Base Rate Loan and (ii)
the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to Section
1.06, at a rate per annum which shall at all times be the Applicable Margin then
in effect for Base Rate Loans plus the Base Rate in effect from time to time.

 

(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until the earlier of (i) the maturity (whether
by acceleration or otherwise) of such Eurodollar Loan or (ii) the conversion of
such Eurodollar Loan to a Base Rate Loan pursuant to Sections 1.06 or 1.09, as
applicable, at a rate per annum which shall at all times be the Applicable
Margin then in effect for Eurodollar Loans plus the relevant Eurodollar Rate for
the Interest Period applicable to such Eurodollar Loan.

 

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall be
payable on demand and shall bear interest at a rate per annum equal to the
Applicable Margin then in effect for Base Rate Loans plus the Base Rate in
effect from time to time plus 2%, provided that overdue principal in respect of
Eurodollar Loans shall bear interest until the end of the Interest Period
applicable to such Eurodollar Loans at a rate per annum equal to 2% in excess of
the rate otherwise applicable to such Eurodollar Loans.

 

(d) Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on the last Business Day of each
calendar quarter, (ii) in respect of each Eurodollar Loan, on the last day of
each Interest Period applicable thereto and, in the case

 

-5-



--------------------------------------------------------------------------------

of an Interest Period of six (6) months, on the date occurring three (3) months
after the first day of such Interest Period and (iii) in respect of each Loan,
on any conversion or prepayment (on the amount so converted or prepaid), at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.

 

(e) All computations of interest hereunder shall be made in accordance with
Section 12.07(b).

 

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify the
Borrower and the Lenders thereof.

 

1.09 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, a
Borrowing of Eurodollar Loans (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Loans, it shall have the right to elect by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period to be applicable to such Borrowing, which Interest Period shall,
at the option of the Borrower, be a one, two, three or six month period.
Notwithstanding anything to the contrary contained above:

 

(i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(ii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

 

(iii) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv) no Interest Period for a Borrowing under a Tranche may be elected if it
would extend beyond the respective Maturity Date for such Tranche;

 

(v) no Interest Period may be selected at any time when a Default or Event of
Default is then in existence if the Administrative Agent or the Required Lenders
have previously advised the Borrower that the selection of Interest Periods will
not be permitted while such Default or Event of Default, as the case may be,
remains in existence; and

 

-6-



--------------------------------------------------------------------------------

(vi) no Interest Period in respect of any Borrowing of Term Loans shall be
elected which extends beyond any date upon which a Scheduled Repayment will be
required to be made under Section 4.02(b) if, after giving effect to the
election of such Interest Period, the aggregate principal amount of such Term
Loans which have Interest Periods which will expire after such date will be in
excess of the aggregate principal amount of such Term Loans then outstanding
less the aggregate amount of such required Scheduled Repayment.

 

If upon the expiration of any Interest Period, the Borrower has failed, or is
not permitted, to elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to convert such Borrowing into a Borrowing of Base Rate Loans
effective as of the expiration date of such current Interest Period.

 

1.10 Increased Costs, etc. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate) or the Issuing Lender; or

 

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts (as determined in good faith by such Lender) as
will compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Lender reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts (as determined in good faith by such Lender) as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

 

-7-



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

1.11 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Borrowing of Eurodollar Loans:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period; then the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion that requests the conversion of any Borrowing of Revolving Loans to,
or continuation of any Borrowing of Revolving Loans as, a Borrowing of
Eurodollar Loans shall be ineffective, (ii) if any Notice of Borrowing requests
a Borrowing of Eurodollar Loans, such Borrowing shall be made as a Borrowing of
Base Rate Loans and (iii) provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

 

1.12 Compensation. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 1.13, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such

 

-8-



--------------------------------------------------------------------------------

event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 1.12 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

1.13 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 1.10 or Section 4.04 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Letters of Credit affected by such
event; provided that such designation is made on such terms that, in the opinion
of such Lender, such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
1.13 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in Section 1.10 or Section 4.04.

 

SECTION 2. Letters of Credit.

 

2.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request the Issuing Lender, at any time and from
time to time after the Effective Date and prior to the date which is five (5)
Business Days prior to the Revolving Credit Maturity Date, to issue, for the
account of the Borrower and in support of, on a standby basis, Letter of Credit
Supportable Obligations and, subject to and upon the terms and conditions set
forth herein, the Issuing Lender agrees to issue at any time and from time to
time after the Effective Date and prior to the date which is five (5) Business
Days prior to the Revolving Credit Maturity Date, one or more irrevocable
standby letters of credit in such form as may be approved by the Issuing Lender
(each such letter of credit, a “Letter of Credit” and, collectively, the
“Letters of Credit”). Notwithstanding the foregoing, the Issuing Lender shall
not be under any obligation to issue any Letter of Credit if at the time of such
issuance:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit or any requirement of law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction or reserve
or capital requirement (for which the Issuing Lender is not

 

-9-



--------------------------------------------------------------------------------

otherwise compensated) not in effect on the Effective Date, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to the
Issuing Lender as of the Effective Date and which the Issuing Lender in good
faith deems material to it; or

 

(ii) the conditions precedent set forth in Section 5.02 are not satisfied at
that time; or

 

(iii) the Issuing Lender shall have received notice from the Borrower or the
Required Lenders prior to the issuance of such Letter of Credit of the type
described in clause (iv) of Section 2.01(b).

 

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time, would exceed either
(x) $5,000,000 or (y) when added to the aggregate principal amount of all
Revolving Loans then outstanding, would exceed an amount equal to the Total
Revolving Loan Commitment at such time; (ii) each Letter of Credit shall have an
expiry date occurring not later than one year after such Letter of Credit’s date
of issuance; provided that any such Letter of Credit may be extendable for
successive periods of up to one additional year, but not beyond the fifth
Business Day preceding the Revolving Credit Maturity Date, on terms acceptable
to the Issuing Lender; (iii) each Letter of Credit shall be denominated in
Dollars; and (iv) the Issuing Lender will not issue any Letter of Credit after
it has received written notice from the Borrower or the Required Lenders stating
that a Default or an Event of Default exists until such time as the Issuing
Lender shall have received a written notice of (x) rescission of such notice
from the party or parties originally delivering the same or (y) a waiver of such
Default or Event of Default by the Required Lenders (or, to the extent provided
by Section 12.11, each of the Lenders).

 

(c) Schedule 2.01(c) hereto contains a description of all letters of credit
issued for the account of the Borrower and outstanding on the Effective Date.
Each such letter of credit, including any extension or renewal thereof (each, as
amended from time to time in accordance with the terms hereof and thereof, an
“Existing Letter of Credit”) shall constitute a “Letter of Credit” for all
purposes of this Agreement, issued, for purposes of Section 2.03(a), on the
Effective Date. Any Lender hereunder which has issued an Existing Letter of
Credit shall constitute an “Issuing Lender” for all purposes of this Agreement
and the other Credit Documents.

 

2.02 Letter of Credit Requests. (a) Whenever the Borrower desires that a Letter
of Credit be issued, the Borrower shall give the Administrative Agent and the
Issuing Lender written notice (including by way of facsimile transmission,
immediately confirmed in writing by submission of the original of such request
by mail to the Issuing Lender) thereof prior to 11:00 A.M. (New York time) at
least five Business Days (or such shorter period as may be acceptable to the
Issuing Lender) prior to the proposed date of issuance (which shall be a
Business Day), which written notice shall be in the form of Exhibit C (each, a
“Letter of Credit Request”). Each Letter of Credit Request shall include any
other documents as the Issuing Lender customarily requires in connection
therewith.

 

-10-



--------------------------------------------------------------------------------

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and it will not violate the requirements of, Section
2.01(b). Unless the Issuing Lender has received notice from the Borrower, any
Agent or the Required Lenders before it issues a Letter of Credit that one or
more of the applicable conditions specified in Section 5 is not then satisfied,
or that the issuance of such Letter of Credit would violate Section 2.01(b),
then the Issuing Lender may issue the requested Letter of Credit for the account
of the Borrower in accordance with the Issuing Lender’s usual and customary
practice.

 

2.03 Letter of Credit Participations. (a) Immediately upon the issuance by the
Issuing Lender of any Letter of Credit, the Issuing Lender shall be deemed to
have sold and transferred to each other RL Lender, and each such RL Lender
(each, a “Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from the Issuing Lender, without recourse or warranty, an
undivided interest and participation, to the extent of such Participant’s RL
Percentage, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto and any security therefor or guaranty pertaining thereto.
Upon any change in the Revolving Loan Commitments or the RL Percentages of the
RL Lenders pursuant to Section 1.13 or 12.04(b), it is hereby agreed that, with
respect to all outstanding Letters of Credit and Unpaid Drawings with respect
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 2.03 to reflect the new RL Percentages of the assigning and
assignee Lender.

 

(b) In determining whether to pay under any Letter of Credit, the Issuing Lender
shall not have any obligation relative to the Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by the Issuing Lender under or in connection with any Letter of
Credit issued by it if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision), shall not create for the Issuing Lender any
resulting liability.

 

(c) In the event that the Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to the Issuing Lender pursuant to Section 2.04(a), the Issuing Lender shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Participant of such failure, and each such Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Issuing Lender, the amount of such Participant’s RL Percentage of
such payment in Dollars and in same day funds. If the Administrative Agent so
notifies any Participant required to fund a payment under a Letter of Credit
prior to 11:00 A.M. (New York time) on any Business Day, such Participant shall
make available to the Administrative Agent at the Payment Office for the account
of the Issuing Lender such Participant’s RL Percentage of the amount of such
payment on such Business Day in same day funds (and, to the extent such notice
is given after 11:00 A.M. (New York time) on any Business Day, such Participant
shall make such payment on the immediately following Business Day). If and to
the extent such Participant shall not have so made its RL Percentage of the
amount of such payment available to the Administrative Agent for the account of
the Issuing Lender, such

 

-11-



--------------------------------------------------------------------------------

Participant agrees to pay to the Administrative Agent for the account of the
Issuing Lender, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Issuing Lender at the overnight
Federal Funds Effective Rate. The failure of any Participant to make available
to the Administrative Agent for the account of the Issuing Lender its RL
Percentage of any payment under any Letter of Credit issued by it shall not
relieve any other Participant of its obligation hereunder to make available to
the Administrative Agent for the account of the Issuing Lender its applicable RL
Percentage of any payment under any such Letter of Credit on the date required,
as specified above, but no Participant shall be responsible for the failure of
any other Participant to make available to the Administrative Agent for the
account of the Issuing Lender such other Participant’s RL Percentage of any such
payment.

 

(d) Whenever the Issuing Lender receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of the Issuing
Lender any payments from the Participants pursuant to clause (c) above, the
Issuing Lender shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each Participant which has paid its RL Percentage
thereof, in Dollars and in same day funds, an amount equal to such Participant’s
RL Percentage of the principal amount thereof and interest thereon accruing
after the purchase of the respective participations.

 

(e) The Issuing Lender shall, promptly after each issuance of, or amendment or
modification to, a Letter of Credit issued by it, give the Administrative Agent
and the Borrower written notice of the issuance of, or amendment or modification
to, such Letter of Credit, which notice shall be accompanied by a copy of the
Letter of Credit or Letters of Credit issued by it and each such amendment or
modification thereto. Promptly upon receipt of such notice, the Administrative
Agent shall notify each Participant, in writing, of such issuance, amendment or
modification and if any Participant shall so request, the Administrative Agent
shall furnish said Participant with a copy of such Letter of Credit, such
amendment or such modification, as the case may be.

 

(f) The obligations of the Participants to make payments to the Administrative
Agent for the account of the Issuing Lender with respect to Letters of Credit
issued by it shall be irrevocable and not subject to counterclaim, set-off or
other defense or any other qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), any Agent, the Issuing
Lender, any Lender, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any of its Subsidiaries and the beneficiary named in any such Letter
of Credit);

 

-12-



--------------------------------------------------------------------------------

(iii) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v) the occurrence of any Default or Event of Default.

 

2.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse the Issuing Lender, by making payment to the Administrative Agent in
Dollars and in immediately available funds at the Payment Office, for any
payment or disbursement made by the Issuing Lender under any Letter of Credit
issued by it (each such amount so paid or disbursed until reimbursed, an “Unpaid
Drawing”) immediately after, and in any event on the date of such payment or
disbursement, with interest on the amount so paid or disbursed by the Issuing
Lender, to the extent not reimbursed prior to 1:00 P.M. (New York time) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date the Issuing Lender is reimbursed
therefor at a rate per annum which shall be the Base Rate plus the Applicable
Margin for Revolving Loans maintained as Base Rate Loans as in effect from time
to time (or, if the Total Commitment has been terminated and all Revolving Loans
have been repaid, the Applicable Margin that would have been in effect for
Revolving Loans maintained as Base Rate Loans) (plus an additional 2% per annum,
payable on demand, if not reimbursed by the third Business Day after the date of
such payment or disbursement). The Issuing Lender shall provide the Borrower
prompt notice of any payment or disbursement made by it under any Letter of
Credit issued by it, although the failure of, or delay in, giving any such
notice shall not release or diminish the obligations of the Borrower under this
Section 2.04(a) or under any other Section of this Agreement.

 

(b) The Borrower’s obligation under this Section 2.04 to reimburse the Issuing
Lender with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender, any Agent or Lender,
including, without limitation, any defense based upon the failure of any drawing
under a Letter of Credit to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that the Borrower shall not be obligated to
reimburse the Issuing Lender for any wrongful payment made by the Issuing Lender
under a Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Issuing Lender as determined
by a court of competent jurisdiction in a final and non-appealable decision;
provided, further, that any reimbursement made by the Borrower shall be without
prejudice to any claim it may have against the Issuing Lender as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Issuing Lender.

 

-13-



--------------------------------------------------------------------------------

SECTION 3. Fees; Commitments.

 

3.01 Fees. (a) The Borrower shall pay to the Administrative Agent for
distribution to each Lender with a Revolving Loan Commitment, a commitment fee
(the “RL Commitment Fee”) for the period from the Effective Date to but not
including the Revolving Credit Maturity Date (or such earlier date as the Total
Revolving Loan Commitment shall have been terminated), computed at a rate for
each day equal to 1/2 of 1% on the daily average Unutilized Revolving Loan
Commitment of such Lender. Accrued RL Commitment Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the Revolving Credit
Maturity Date (or such earlier date upon which the Total Revolving Loan
Commitment is terminated).

 

(b) The Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Lender with a Revolving Loan Commitment (based on their
respective RL Percentages), a fee in respect of each Letter of Credit issued for
the account of the Borrower (the “Letter of Credit Fee”) computed at a rate per
annum equal to the Applicable Margin then in effect for Revolving Loans
maintained as Eurodollar Loans, on the daily Stated Amount of such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(c) The Borrower agrees to pay to the Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500; it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

 

(d) The Borrower agrees to pay directly to the Issuing Lender upon each issuance
of and/or amendment of, a Letter of Credit issued for the account of the
Borrower such amount as shall at the time of such issuance or amendment be the
administrative charge which the Issuing Lender is customarily charging for
issuances of, or amendments of, letters of credit issued by it.

 

(e) The Borrower shall pay to each Agent, for its own account, such other fees
as may be agreed to in writing from time to time between the Borrower and such
Agent, when and as due.

 

-14-



--------------------------------------------------------------------------------

(f) All computations of Fees shall be made in accordance with Section 12.07(b).

 

3.02 Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitments. Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) given by the Borrower to the
Administrative Agent at its Notice Office (which notice shall be deemed to be
given on a certain day only if given before 11:00 A.M. (New York time) on such
day and the Administrative Agent shall promptly transmit such notice to each of
the Lenders), the Borrower shall have the right, without premium or penalty, to
terminate or partially reduce the Total Unutilized Revolving Loan Commitment,
provided that (x) any such reduction shall apply to permanently reduce the Total
Unutilized Revolving Loan Commitment and to proportionately reduce the Revolving
Loan Commitment of each Lender, and (y) any partial reduction pursuant to this
Section 3.02 shall be in integral multiples of at least $1,000,000.

 

3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and the Term
Loan Commitment and Revolving Loan Commitment of each Lender) shall be
terminated at 5:00 p.m. (New York time) on the Expiration Date unless the
Effective Date has occurred on or before such date.

 

(b) Unless previously terminated pursuant to Section 3.03(a) above, the Total
Term Loan Commitment (and the Term Loan Commitment of each Lender) shall
terminate in its entirety on the Effective Date (after giving effect to the
making of the Term Loans on such date).

 

(c) Unless previously terminated pursuant to Section 3.02 or Section 3.03(a)
above, the Total Revolving Loan Commitment (and the Revolving Loan Commitment of
each RL Lender) shall terminate in its entirety on the Revolving Credit Maturity
Date.

 

SECTION 4. Payments.

 

4.01 Voluntary Prepayments. The Borrower shall have the right to prepay
Revolving Loans or Term Loans, without premium or penalty (except for amounts
payable to Section 1.12), in whole or in part, from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent at the Payment Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay the Loans, specifying whether such
Loans are Revolving Loans or Term Loans, the amount of such prepayment and (in
the case of Eurodollar Loans) the specific Borrowing(s) pursuant to which such
Loans were made, which notice shall be received by the Administrative Agent (x)
in the case of Base Rate Loans, no later than 11:00 A.M. (New York time) one (1)
Business Day prior to the date of such prepayment, or (y) in the case of
Eurodollar Loans, at least three (3) Business Days prior to the date of such
prepayment and which notice shall promptly be transmitted by the Administrative
Agent to each of the Lenders; (ii) each partial prepayment shall be in an
aggregate principal amount of at least $1,000,000, provided that no partial
prepayment of any Loans shall reduce the aggregate principal amount of the Loans
outstanding to an amount less than $1,000,000; (iii) each prepayment in respect
of any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans; (iv) prepayments of Eurodollar Loans made pursuant to this Section 4.01
may only be made on the last day of an Interest Period applicable thereto unless
concurrently

 

-15-



--------------------------------------------------------------------------------

with such prepayment any payments required to be made pursuant to Section 1.12
as a result of such prepayment are made and (v) each prepayment of principal of
Term Loans pursuant to this Section 4.01 shall be applied to reduce the then
remaining Scheduled Repayments of Term Loans in inverse order of maturity.

 

4.02 Mandatory Repayments. (a) If on any date, the sum of the aggregate
outstanding principal amount of Revolving Loans plus the Letter of Credit
Outstandings exceeds the Total Revolving Loan Commitment as then in effect, the
Borrower shall repay on such day the outstanding Revolving Loans in an aggregate
principal amount equal to the amount by which the aggregate outstanding
principal amount of Revolving Loans plus the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment as then in effect. If, after giving
effect to the prepayment of all outstanding Revolving Loans, as set forth above,
the Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment,
the Borrower shall pay to the Administrative Agent at the Payment Office on such
date an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents to be held as security for all
obligations of the Borrower to the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent.

 

(b) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date set forth below, the Borrower shall
be required to repay that principal amount of Term Loans, to the extent then
outstanding, as is set forth opposite such date (each such repayment, as the
same may be reduced as provided in Sections 4.01 and 4.02(h), a “Scheduled
Repayment”):

 

Scheduled Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

October 31, 2003

   $ 312,500

January 31, 2004

   $ 312,500

April 30, 2004

   $ 312,500

July 31, 2004

   $ 312,500

October 31, 2004

   $ 312,500

January 31, 2005

   $ 312,500

April 30, 2005

   $ 312,500

July 31, 2005

   $ 312,500

October 31, 2005

   $ 312,500

January 31, 2006

   $ 312,500

April 30, 2006

   $ 312,500

July 31, 2006

   $ 312,500

October 31, 2006

   $ 312,500

January 31, 2007

   $ 312,500

April 30, 2007

   $ 312,500

July 31, 2007

   $ 312,500

October 31, 2007

   $ 312,500

January 31, 2008

   $ 29,921,875

April 30, 2008

   $ 29,921,875

July 31, 2008

   $ 29,921,875

Term Loan Maturity Date

   $ 29,921,875

 

-16-



--------------------------------------------------------------------------------

(c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, by no later than five (5) Business Days
immediately following each date after the Effective Date upon which the Borrower
and any of its Subsidiaries receives Net Sales Proceeds from any Asset Sale, an
amount equal to 100% of the Net Sales Proceeds from such Asset Sale shall be
applied as a mandatory repayment in accordance with the requirements of Sections
4.02(h) and (j); provided that such Net Sale Proceeds shall not give rise to a
mandatory repayment on such date to the extent that no Default or Event of
Default then exists and the Borrower delivers a certificate to the
Administrative Agent on or prior to such date stating that such Net Sale
Proceeds shall be used or contractually committed to be used to purchase assets
used or to be used in the conduct of Permitted Businesses (including, without
limitation, the purchase of Acquired Entities or Businesses pursuant to a
Permitted Acquisition) within 365 days following the date of receipt of such Net
Sale Proceeds from such Asset Sale (which certificate shall set forth the
estimates of the proceeds to be so expended); provided further that (i) if all
or any portion of such Net Sale Proceeds are not so used (or contractually
committed to be used) within such 365 day period, such remaining portion shall
be applied on the last day of such period as a mandatory repayment as provided
above (without giving effect to the immediately preceding proviso) and (ii) if
all or any portion of such Net Sale Proceeds are not so used within such 365-day
period referred to in clause (i) of this proviso because such amount is
contractually committed to be used and subsequent to such date such contract is
terminated or expires without such portion being so used, such remaining portion
shall be applied on the date of such termination or expiration as a mandatory
repayment as provided above (without giving effect to the immediately preceding
proviso).

 

(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date on or after the Effective Date on
which the Borrower or any of its Subsidiaries receives any cash proceeds from
(i) any incurrence of Indebtedness (other than Indebtedness permitted to be
incurred pursuant to Section 8.05 as in effect on the Effective Date (excluding
any incurrence of Subordinated Indebtedness, the proceeds of which shall be
required to be applied pursuant to this Section 4.02(d)) by the Borrower or any
of its Subsidiaries, (ii) any issuance of Preferred Stock by the Borrower or any
of its Subsidiaries or (iii) any issuance of capital stock or other Equity
Interests by, or cash capital contributions to, any Subsidiary of the Borrower
(other than (x) issuances of common Equity Interests to the Borrower or any
other Subsidiary of the Borrower by any Subsidiary of the Borrower, and (y) cash
capital contributions to any Subsidiary of the Borrower by the Borrower or any
other Subsidiary of the Borrower), an amount equal to 100% of the Net Cash
Proceeds of the respective incurrence of Indebtedness, issuance of Preferred
Stock or Equity Interests or capital contribution shall be applied as a
mandatory repayment in accordance with the requirements of Sections 4.02(h) and
(j).

 

-17-



--------------------------------------------------------------------------------

(e) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, within ten (10) days following each date on or
after the Effective Date on which the Borrower or any of its Subsidiaries
receives any cash proceeds from any Recovery Event, an amount equal to 100% of
the proceeds of such Recovery Event (net of reasonable costs (including, without
limitation, legal costs and expenses) and taxes incurred in connection with such
Recovery Event and the amount of such proceeds required to be used to repay any
Indebtedness (other than Indebtedness of the Lenders pursuant to this Agreement)
which is secured by the respective assets subject to such Recovery Event) shall
be applied as a mandatory repayment in accordance with the requirements of
Sections 4.02(h) and (j), provided that proceeds from Recovery Events not in
excess of $1,000,000 in the aggregate for all Recovery Events occurring during
any fiscal year of the Borrower shall not be required to be so applied on such
date to the extent that the Borrower delivers a certificate to the
Administrative Agent on or prior to such date stating that such proceeds shall
be used to replace or restore any properties or assets in respect of which such
proceeds were paid within a period specified in such certificate not to exceed
180 days after the date of receipt of such proceeds (which certificate shall set
forth estimates of the proceeds to be so expended); and provided further, that
if all or any portion of such proceeds not so applied pursuant to this Section
4.02(e) are not so used within the period specified in the immediately preceding
proviso, such remaining portion shall be applied on the last day of such
specified period as provided above (without giving effect to the immediately
preceding proviso).

 

(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each Excess Cash Payment Date, an amount equal
to the 50% of the Excess Cash Flow for the relevant Excess Cash Payment Period
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 4.02(h) and (j); provided however that in no event shall the amount of
the mandatory repayment required for any Excess Cash Payment Period pursuant to
this Section 4.02(f) exceed an amount equal to the remainder of (x) the sum of
(I) the aggregate amount of cash and Cash Equivalents held by the Borrower and
its Subsidiaries plus (II) the Total Unutilized Revolving Loan Commitment, in
each case on such Excess Cash Payment Date, less (y) the lesser of (A) the sum
of (I) operating expenses of the Borrower and its Subsidiaries, determined on a
consolidated basis, incurred in the ordinary course of business during the 90
day period ending on such Excess Cash Payment Date plus (II) $30,000,000 and (B)
$130,000,000.

 

(g) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on the 30th day following the Effective Date, an
amount equal to the aggregate principal amount of the Post-Closing Indebtedness
to be Refinanced not refinanced on or prior to such day shall be applied as a
mandatory repayment in accordance with the requirements of Sections 4.02(h) and
(j).

 

(h) Each amount required to be applied pursuant to Sections 4.02(c), (d), (e),
(f) and (g) in accordance with the requirements of this Section 4.02(h) shall,
subject to the provisions of Section 4.02(k), be applied (i) first, as a
mandatory repayment of outstanding Term Loans, and (ii) second, to the extent in
excess of the amounts required to be applied pursuant to the preceding clause
(i), to repay any outstanding Revolving Loans, without a reduction to the Total
Revolving Loan Commitment. The amount of each principal repayment of each
outstanding Term Loan made as required by this Section 4.02(h) shall be applied
to reduce the then remaining Scheduled Repayments of such Term Loans in the
inverse order of maturity.

 

-18-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, any and all Term Loans shall be repaid in full on the Term Loan
Maturity Date, and all Revolving Loans shall be repaid in full on the Revolving
Credit Maturity Date.

 

(j) With respect to each prepayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be prepaid and the specific Borrowing or Borrowings pursuant to which such Loans
were made, provided that (i) if any prepayment of Eurodollar Loans made pursuant
to a single Borrowing shall reduce the outstanding Eurodollar Loans made
pursuant to such Borrowing to an amount less than $1,000,000 for such Borrowing,
then all Eurodollar Loans outstanding pursuant to such Borrowing shall be
immediately converted into a Borrowing of Base Rate Loans and (ii) each
prepayment of Loans made pursuant to the same Borrowing shall be applied pro
rata among the Lenders which made such Loans. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion.

 

(k) Notwithstanding anything to the contrary contained above in this Section
4.02, with respect to any mandatory repayments of Term Loans (excluding
Scheduled Repayments) otherwise required above pursuant to this Section 4.02, if
on or prior to the date the respective mandatory repayment is otherwise required
to be made pursuant to this Section 4.02, the Borrower has given the
Administrative Agent written notification that the Borrower has elected to give
each Lender with a Term Loan the right to waive such Lender’s rights to receive
such repayment (each, a “Waivable Repayment”), the Administrative Agent shall
promptly notify each Lender with a Term Loan of (x) such receipt, (y) the amount
of the repayment to be applied to such Lender’s Term Loans and (z) the maximum
aggregate amount of the respective Waivable Repayment which can be waived by the
holders of Term Loans (the “Maximum Waivable Amount”), which shall be equal to
the aggregate amount of the Waivable Repayment required, in the absence of this
Section 4.02(k), to be applied to the repayment of outstanding Term Loans. In
the event any such Lender with a Term Loan desires to waive such Lender’s right
to receive its share any such Waivable Repayment, in whole or in part, such
Lender shall so advise the Administrative Agent no later than 5:00 P.M. (New
York time) five (5) Business Days after the date of such notice from the
Administrative Agent which notice shall also include the amount the Lender
desires to receive. If the Lender does not reply to the Administrative Agent
within such five Business Day period, it will be deemed acceptance of the total
payment. If the Lender does not specify an amount it wishes to receive, it will
be deemed acceptance of 100% of the total payment. In the event that any such
Lender waives such Lender’s right to any such Waivable Repayment, the
Administrative Agent shall apply 100% of the amounts so waived by such Lenders
to prepay the Revolving Loans in accordance with Sections 4.02(h) and (j);
provided that if the amounts so waived by the Lenders as described above would
exceed aggregate outstanding principal of Revolving Loans at such time, the
Borrower may retain the amount of such excess. If the Borrower elects to give
the notice described above in this Section 4.02(k) with respect to any mandatory
repayment, the amount of the respective Waivable Repayment shall be deposited
with the Administrative Agent on the date the mandatory repayment would
otherwise be required pursuant to the relevant provisions of this Section 4.02

 

-19-



--------------------------------------------------------------------------------

(and held by the Administrative Agent as cash collateral for the Term Loans,
and, but only to the extent Lenders with Term Loans waive their right to receive
their share of the Waivable Repayment, for the benefit of the Revolving Loans,
in a cash collateral account until the proceeds are applied to the applicable
Loans or returned to the Borrower, as the case may be) and the respective
repayment shall not be required to be made until the seventh Business Day
occurring after the date the respective repayment would otherwise have been
required to be made. Notwithstanding anything to the contrary contained above,
if one or more Lenders holding Term Loans waives its right to receive all or any
part of any Waivable Repayment, but less than all the Lenders holding the Term
Loans waive in full their right to receive 100% of the total payment otherwise
required with respect to the Term Loans, then of the amount actually applied to
the repayment of the Term Loans of Lenders which have waived in part, but not in
full, their right to receive 100% of such repayment, such amount shall be
applied to each then outstanding Borrowing of the Term Loans on a pro rata basis
(so that each Lender holding Term Loans shall, after giving effect to the
application of the respective repayment, maintain the same percentage (as
determined for such Lender, but not the same percentage as the other Lenders
hold and not the same percentage held by such Lender prior to repayment) of each
Borrowing of Term Loans which remains outstanding after giving effect to such
application).

 

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and the Notes shall be made to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
not later than 11:00 A.M. (New York time) on the date when due and shall be made
in immediately available funds and in lawful money of the United States of
America at the Payment Office, it being understood that written, telex or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Payment Office shall constitute
the making of such payment to the extent of such funds held in such account. Any
payments under this Agreement which are made later than 11:00 A.M. (New York
time) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

4.04 Net Payments. (a) All payments made by the Borrower hereunder or under any
Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively, as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note,

 

-20-



--------------------------------------------------------------------------------

after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income or net profits of such Lender, and
franchise taxes imposed in lieu of taxes imposed on or measured by net income or
net profits of a Lender, pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. The
Borrower will furnish to the Administrative Agent within forty-five (45) days
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower. The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

 

(b) Each Lender party to this Agreement on the Effective Date hereby represents
that, as of the Effective Date, all payments of principal, interest and fees to
be made to it by the Borrower pursuant to this Agreement will be totally exempt
from withholding of United States federal tax. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or Section 12.04, on the date of such assignment or
transfer to such Lender: (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or successor forms) certifying to such
Lender’s entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit D (any such certificate, a “Section
4.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Lender agrees that from time to time after the Effective
Date, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, such Lender will
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8BEN (with respect to the benefits of any income tax treaty), or Form W-8BEN
(with respect to the portfolio interest exemption) and a Section 4.04(b)(ii)
Certificate, or any successor form, as the case may be, and such other forms as
may be required in order to confirm or establish the entitlement of such Lender
to a continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and

 

-21-



--------------------------------------------------------------------------------

any Note, or it shall immediately notify the Borrower and the Administrative
Agent of its inability to deliver any such form or certificate, in which case
such Lender shall not be required to deliver any such form or certificate
pursuant to this Section 4.04(b). Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 12.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Borrower the
U.S. Internal Revenue Service forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 4.04(a) hereof to gross-up payments to be made to a Lender
in respect of income or similar taxes imposed by the United States (I) if such
Lender has not provided to the Borrower the Internal Revenue Service forms
required to be provided to the Borrower pursuant to this Section 4.04(b) or (II)
in the case of a payment by the Borrower, other than interest, to a Lender
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this Section
4.04 and except as set forth in Section 12.04(b), the Borrower agrees to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such income or similar
taxes.

 

(c) Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish to the Borrower any
information as reasonably requested by such Borrower that may be necessary to
establish any available exemption from, or reduction in the amount of, any
Taxes; provided, however, that nothing in this Section 4.04(c) shall require a
Lender to disclose any confidential information (including, without limitation,
its tax returns or its Tax calculations).

 

SECTION 5. Conditions Precedent.

 

5.01 Conditions Precedent to the Effective Date. This Agreement shall become
effective on the date (the “Effective Date”) on which each of the following
conditions shall have been satisfied, or waived by the Required Lenders:

 

(a) Execution of Agreement; Notes. On the Effective Date, (i) each of the
Borrower, the Administrative Agent and each of the Lenders shall have signed a
copy hereof (whether the same or different copies) and shall have delivered the
same to the Administrative Agent at its Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or facsimile transmission notice (actually received) at the
Notice Office that the same has been signed and mailed to the Administrative
Agent; and (ii) there shall have been delivered to the Administrative Agent for
the account of

 

-22-



--------------------------------------------------------------------------------

each Lender that has requested the same the appropriate Term Note and/or
Revolving Note, executed by the Borrower, in each case, in the amount, maturity
and as otherwise provided herein.

 

(b) Opinion of Counsel. On the Effective Date, the Administrative Agent shall
have received an opinion, in form and substance reasonably satisfactory to the
Agents, addressed to the Administrative Agent and each of the Lenders and dated
the Effective Date, from Morea & Schwartz, counsel to the Borrower, which
opinion shall cover the matters contained in Exhibit E hereto.

 

(c) Officer’s Certificate; Corporate Proceedings. (i) On the Effective Date, the
Administrative Agent shall have received, from the Borrower and each other
Credit Party, a certificate, dated the Effective Date, signed by the President
or any Vice President of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of the Borrower and each other Credit Party, in the form
of Exhibit F hereto with appropriate insertions and deletions, together with (x)
copies of its certificate of incorporation, by-laws or other organizational
documents and (y) the resolutions relating to the Credit Documents which shall
be satisfactory to the Administrative Agent.

 

(ii) On or prior to the Effective Date, all corporate and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Documents shall be reasonably satisfactory in
form and substance to the Agents, and the Administrative Agent shall have
received all information and copies of all certificates, documents and papers,
including certificates of existence or good standing certificates, as
applicable, and any other records of corporate proceedings and governmental
approvals, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers where appropriate to be
certified by proper corporate or governmental authorities.

 

(d) Adverse Change, etc. Since December 31, 2002, nothing shall have occurred
which has had, or would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

(e) Litigation. On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Borrower or any of
its Subsidiaries (i) with respect to this Agreement, any other Document, the
Transaction or any of the transactions contemplated hereby or thereby or (ii)
which has had, or would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

 

(f) Approvals, etc. On the Effective Date, all necessary governmental and third
party approvals, permits and licenses in connection with the Transaction and the
other transactions contemplated by the Documents and otherwise referred to
herein or therein, shall have been obtained and remain in full force and effect.

 

(g) Refinancing. On the Effective Date and concurrently with the incurrence of
Loans on such date, all of the Initial Indebtedness to be Refinanced shall have
been repaid in full, together with all fees and other amounts owing thereon, all
commitments under the Existing

 

-23-



--------------------------------------------------------------------------------

Credit Agreement and the other Initial Indebtedness to be Refinanced shall have
been terminated and all letters of credit issued pursuant to the Existing Credit
Agreement or the other Initial Indebtedness to be Refinanced shall have been
terminated, incorporated hereunder as Letters of Credit as contemplated by
Section 2.01(c) or supported by a back-stop Letter of Credit issued hereunder.

 

(h) Terminations. On the Effective Date and concurrently with the incurrence of
Loans on such date, all security interests in respect of, and Liens securing,
the Initial Indebtedness to be Refinanced shall have been terminated and
released, and the Administrative Agent shall have received all such releases as
may have been requested by the Administrative Agent, which releases shall be in
form and substance satisfactory to the Agents. Without limiting the foregoing,
there shall have been delivered to the Administrative Agent (x) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC of each jurisdiction where a financing statement (Form UCC-1 or
the appropriate equivalent) was filed with respect to the Borrower or any of its
Subsidiaries in connection with the security interests created with respect to
the Initial Indebtedness to be Refinanced and the documentation related thereto,
(y) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of the Borrower or any of
its Subsidiaries on which filings have been made and (z) terminations of all
mortgages, leasehold mortgages and deeds of trust created with respect to
property of the Borrower or any of its Subsidiaries, in each case, to secure the
obligations under the Initial Indebtedness to be Refinanced, all of which shall
be in form and substance satisfactory to the Agents.

 

(i) Indebtedness, etc. On the Effective Date after giving effect to the
Transaction, the Borrower and its Subsidiaries shall have no outstanding
preferred stock or Indebtedness of the kind described in clauses (a), (b), (e),
(h) or (i) of the definition of the term “Indebtedness” and Contingent
Obligations relating thereto, except (x) the Obligations and (y) Indebtedness
set forth on Schedule 8.05.

 

(j) Security Documents; etc. On the Effective Date, each of the Credit Parties
shall have duly authorized, executed and delivered a Pledge Agreement in the
form of Exhibit G (as amended, restated, modified and/or supplemented from time
to time in accordance with the terms thereof and hereof, the “Pledge Agreement”)
and shall have delivered to the Collateral Agent, as pledgee thereunder, all of
the certificated Collateral referred to therein then owned by such Credit
Parties and required to be pledged pursuant to the terms thereof, endorsed in
blank in the case of promissory notes or accompanied by executed and undated
transfer powers in the case of certificated Equity Interests, along with
evidence that all other actions necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Pledge Agreement have been taken, and the Pledge Agreement shall
be in full force and effect.

 

(k) Subsidiaries Guaranty. On the Effective Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered a Subsidiaries Guaranty in
the form of Exhibit H (as amended, restated, modified and/or supplemented from
time to time in accordance with the terms thereof and hereof, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.

 

-24-



--------------------------------------------------------------------------------

(l) Solvency Certificate; Insurance Certificates. On or before the Effective
Date, the Administrative Agent shall have received:

 

(i) a solvency certificate in the form of Exhibit I from the chief financial
officer of the Borrower, dated the Effective Date, and supporting the conclusion
that, after giving effect to the Transaction and the incurrence of all
financings contemplated herein, the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (on a consolidated basis), in each case, are not
insolvent and will not be rendered insolvent by the indebtedness incurred in
connection herewith, will not be left with unreasonably small capital with which
to engage in its or their respective businesses and will not have incurred debts
beyond its or their ability to pay such debts as they mature and become due; and

 

(ii) evidence of insurance complying with the requirements of Section 7.05 for
the business and properties of the Borrower and its Subsidiaries, in scope, form
and substance reasonably satisfactory to the Agents.

 

(m) Financial Statements; Projections. (i) On or prior to the Effective Date,
there shall have been delivered to the Administrative Agent and the Lenders (x)
true and correct copies of the financial statements referred to in Section 6.01
and (y) a statement of sources and uses, which financial statements and
statement of sources and uses shall be reasonably satisfactory to the Agents and
the Lenders.

 

(ii) On or prior to the Effective Date, there shall have been delivered to the
Administrative Agent detailed projected consolidated financial statements of the
Borrower and its Subsidiaries certified by the chief financial officer or the
chief operating officer of the Borrower for the five (5) fiscal years ended
after the Effective Date (the “Projections”), which Projections (x) shall
reflect the forecasted consolidated financial condition, cash flow and income of
the Borrower and its Subsidiaries after giving effect to the Transaction and the
related financing thereof and the other transactions contemplated hereby and (y)
shall be reasonably satisfactory in form and substance to the Agents.

 

(n) No Default; Representations and Warranties. On the Effective Date, there
shall exist no Default or Event of Default, and all representations and
warranties made by the Borrower and the other Credit Parties contained herein or
in any other Credit Document shall be true and correct in all material respects
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

 

(o) Fees. On the Effective Date, the Borrower shall have paid the Administrative
Agent and the Lenders all fees, expenses (including, without limitation, legal
fees and expenses) and other compensation contemplated by this Agreement and the
other Credit Documents, agreed upon by such parties to be paid on or prior to
the Effective Date.

 

-25-



--------------------------------------------------------------------------------

5.02 Conditions Precedent to All Loans and Letters of Credit. The obligation of
each Lender to make each Loan and the obligation of the Issuing Lender to issue
or amend any Letter of Credit is subject, at the time of the making of each such
Loan or Letter of Credit issued or amended, to the satisfaction of the following
conditions:

 

(a) Effective Date. The Effective Date shall have occurred.

 

(b) No Default; Representations and Warranties. (i) There shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of the making of such Loan or such issuance or amendment
of a Letter of Credit, as the case may be (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

(c) Notice of Borrowing; Letter of Credit Request. The Administrative Agent
shall have received (i) a Notice of Borrowing meeting the requirements of
Section 1.03(a) with respect to each incurrence of Loans and (ii) a Letter of
Credit Request meeting the requirements of Section 2.02 with respect to each
Letter of Credit to be issued.

 

The occurrence of the Effective Date shall constitute a representation and
warranty by the Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Section 5.01 exist as of that time.
Thereafter, the acceptance of the benefits of each Loan and Letter of Credit
shall constitute a representation and warranty by the Borrower to the
Administrative Agent and each of the Lenders that the conditions specified in
Section 5.02 exist as of that time. All of the Notes, certificates, legal
opinion and other documents and papers referred to in this Section 5, unless
otherwise specified, shall be delivered to the Administrative Agent at its
Notice Office for the account of each of the Lenders and, except for the Notes,
in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall give the Borrower and each Lender written notice that
the Effective Date has occurred.

 

SECTION 6. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans and issue or amend
the Letters of Credit provided for herein, the Borrower hereby makes the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of any Letters of Credit (with the making
of each Loan and the issuance or amendment of each Letter of Credit being deemed
to constitute a representation and warranty that the matters specified in this
Section 6 are true and correct in all material respects on and as of the date of
the making of such Loan or issuance or amendment of such Letter of Credit, as
the case may be, unless such representation and warranty expressly indicates
that it is being made as of any specific date in which case such representation
and warranty shall be true and correct in all material respects only as of such
specified date):

 

6.01 Financial Condition. (a) Annual Audited Statements. The audited balance
sheet of the Borrower and its Subsidiaries as of December 31, 2002, and the
related audited

 

-26-



--------------------------------------------------------------------------------

consolidated statements of income, shareholders’ equity and cash flows for the
year then ended, copies of which have previously been furnished to the Agents,
and all audited financial statements hereafter delivered to the Agents or
Lenders pursuant to Section 7.01(a) have been certified in conformity with the
requirements of Section 7.01(a) and present fairly the consolidated financial
condition of the Borrower and its Subsidiaries as at the date thereof and the
consolidated results of their operations and their cash flows for the year then
ended in conformity with GAAP.

 

(b) Quarterly Statements. The unaudited balance sheet of the Borrower and its
Subsidiaries as of March 31, 2003, and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows for the three-month
period then ended, copies of which have previously been furnished to the Agents,
and all quarterly financial statements hereafter delivered to the Agents or
Lenders pursuant to Section 7.01(b) have been certified in conformity with the
requirements of Section 7.01(b) and present fairly the consolidated financial
condition of the Borrower and its Subsidiaries as at each such date and the
consolidated results of their operations for each period then ended (subject to
normal year-end audit adjustments and the absence of footnote disclosure). All
such financial statements, including the schedules and notes thereto, have been
prepared on a basis consistent with the audited financial statements of the
Borrower for the fiscal year most recently ended, subject to year-end
adjustments and the absence of footnote disclosure.

 

(c) Liabilities. As of the date of any of the financial statements described in
Section 6.01(a) and Section 6.01(b), neither the Borrower nor any of its
Subsidiaries had any Indebtedness, Contingent Obligations, contingent liability,
liability for taxes, lease, long-term commitment or liability that (a) would be
required to be reflected on the consolidated balance sheet of the Borrower and
its Subsidiaries or the notes thereto if such balance sheet (i) was prepared on
a basis consistent with the then most recent audited consolidated balance sheet
of the Borrower and its Subsidiaries in accordance with GAAP, and (ii) fairly
presented the consolidated financial condition of the Borrower and its
Subsidiaries, and (b) is not reflected in such financial statements or, as of
the date of any financial statement described in Section 6.01(a), in the
schedules or notes thereto or disclosed on Schedule 6.01(c).

 

(d) Transfers. Except as set forth on Schedule 6.01(d), during the period from
December 31, 2002 to and including the Effective Date of this Agreement, there
has been no sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of any of their property, except in the ordinary course of
business, and no purchase or other acquisition by the Borrower or any of its
Subsidiaries of any property from any other Person (including any Equity
Interest of any other Person), except in the ordinary course of business,
material in relation to the consolidated financial condition of the Borrower and
its Subsidiaries at December 31, 2002.

 

(e) Disqualified Stock. The Borrower has no outstanding Disqualified Stock.

 

6.02 No Change. Since December 31, 2002 (a) there has been no material adverse
change in the business, operations, properties, assets, liabilities, performance
or condition (financial or otherwise) or prospects of the Borrower or its
Subsidiaries, taken as a whole, and (b) no dividends or other distributions have
been declared, paid or made upon the Capital Stock of the Borrower nor has any
of the Capital Stock of the Borrower been redeemed, retired, purchased or
otherwise acquired for value by the Borrower or any of its Subsidiaries except
as set forth on Schedule 6.02 or permitted by Section 8.08.

 

-27-



--------------------------------------------------------------------------------

6.03 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization (except in the case of inactive
Subsidiaries listed on Schedule 6.15 solely with respect to good standing and
valid existence), (b) has the corporate or other organizational power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except for any such failure to so
qualify that would not, individually or in the aggregate, have a Material
Adverse Effect, and (d) is in compliance with all Requirements of Law except for
any such failure to comply therewith that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

6.04 Corporate Power, Authorization; Enforceable Obligations. Each Credit Party
has (a) the corporate power and authority to make, deliver and perform the
Credit Documents to which it is a party, and (b) taken all necessary corporate
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. No consent, approval or authorization of,
filing with, notice to or other act by any Governmental Authority or any other
Person is required in connection with the borrowings under this Agreement, or
with the execution, delivery and performance of the Credit Documents to which
any Credit Party is a party or in connection with the transactions contemplated
hereby or thereby. This Agreement and each other Credit Document has been duly
executed and delivered by each Credit Party that is a party hereto or thereto.
This Agreement and each other Credit Document constitutes a legal, valid and
binding obligation of each Credit Party that is a party hereto or thereto,
enforceable against each such Credit Party in accordance with its terms except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

6.05 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Credit Documents by each Credit Party that is a party hereto or
thereto, the borrowings under this Agreement, the issuance of the Notes and the
use of the proceeds of the Loans will not violate any Requirement of Law or any
indenture, agreement or other instrument to which any Credit Party is a party or
by which such Credit Party or any of its property is bound and will not result
in, or require, the creation or imposition of any Lien on any property or
revenues of the Borrower or any of its Subsidiaries pursuant to any such
Requirement of Law or any such indenture, agreement or other instrument;
provided, that in connection with the issuance of its Equity Interests to
certain employees the Borrower granted such employees the contractual right to
put such Equity Interests to the Borrower upon termination of employment, and
such contractual put rights may conflict with the terms of this Agreement to the
extent that the aggregate amount required to be paid by the Borrower in any one
calendar year as a result of the exercise of such put rights exceeds the amount
permitted by Section 8.08(iii).

 

-28-



--------------------------------------------------------------------------------

6.06 No Material Litigation. Except as set forth on Schedule 6.06, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues (a) with respect to this Agreement or any other
Credit Document or any of the transactions contemplated hereby or thereby, or
(b) that could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

6.07 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any indenture, agreement or other instrument
evidencing, governing, securing or relating to any Indebtedness, or any other
agreement, where in any such instance, such default could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing or will occur as the
result of any Loan or the use of proceeds of any Loan.

 

6.08 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good and marketable title in fee simple to, or a valid leasehold interest in,
all its real property, and good title to, or a valid leasehold interest in, all
its other property material to its business, except for (a) minor defects in
title that do not affect the ability to use such property in the conduct of its
business and (b) any encumbrance or restriction arising in the ordinary course
of business that is not a Lien and that does not materially restrict the
intended use of such property; and none of such property is subject to any Lien
except for Liens permitted under Section 8.06.

 

6.09 Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all patents, trademarks, tradenames, copyrights, permits,
service marks, licenses, franchises, technology, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”). No claim has been asserted or is pending by any Person
challenging or questioning the use of any Intellectual Property by the Borrower
or any of its Subsidiaries or the validity or effectiveness of any Intellectual
Property, nor does the Borrower know of any valid basis for any such claim. The
use of the Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any other Person. Neither the Borrower nor any of its
Subsidiaries has licensed any material Intellectual Property to any other
Person, other than as set forth on Schedule 6.09.

 

6.10 No Burdensome Agreements. No indenture, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property is bound could if performed according to its terms, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.11 Taxes. Each of the Borrower and its Subsidiaries has filed, or caused to be
filed, all federal, state and local tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves have been provided on the books of the Borrower and its Subsidiaries in
accordance with GAAP).

 

-29-



--------------------------------------------------------------------------------

6.12 Federal Regulations. Except as otherwise permitted by Sections 8.08(iii),
(iv) and (v), no part of the proceeds of any Loan will be used for “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U. In addition, at the time of each Loan and
issuance of each Letter of Credit occurring on or after the Effective Date, the
value of the Margin Stock at any time owned by the Borrower and its Subsidiaries
shall not exceed 25% of the value of the assets of Borrower and its Subsidiaries
taken as a whole. Neither the making, conversion into or continuation of any
Loan nor the use of the proceeds of any Loan will violate or be inconsistent
with the provisions of Regulation U or Regulation X. If requested by any Lender
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.

 

6.13 Compliance with ERISA. (a) Other than as listed on Schedule 6.13, none of
the Borrower, any Subsidiary of the Borrower or any Commonly Controlled Entity
sponsors, maintains, administers, contributes to, is required to contribute to
or may incur any liability with respect to any Plan. None of the Borrower, any
Subsidiary of the Borrower or any Commonly Controlled Entity has at any time
sponsored, maintained, administered, contributed to or was required to
contribute to any Plan with respect to which Borrower, any of its Subsidiaries
or any Commonly Controlled Entity may incur any liability that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. None of the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity sponsors, maintains, administers (except pursuant to administration
services that constitute a part of the ordinary course of the business of any
Subsidiary of the Borrower or any Commonly Controlled Entity, which services are
covered by liability insurance coverage customary for similar entities engaged
in the plan administration services business), contributes to, is required to
contribute to, or may incur any liability with respect to a Multiemployer Plan.
None of the Borrower, any Subsidiary of the Borrower or any Commonly Controlled
Entity sponsors, maintains, administers (except pursuant to administration
services that constitute a part of the ordinary course of the business of any
Subsidiary of the Borrower or any Commonly Controlled Entity, which services are
covered by liability insurance coverage customary for similar entities engaged
in the plan administration services business), contributes to or is required to
contribute to any employee benefit plan subject to Title IV of ERISA, Section
412 of the Code, Section 302 of ERISA or the minimum funding requirements of
ERISA or the Code, or may incur any liability with respect to any such Plan
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. None of the Borrower, any Subsidiary of the Borrower or
any Commonly Controlled Entity has at any time sponsored, maintained,
administered (except pursuant to administration services that constitute a part
of the ordinary course of the business of any Subsidiary of the Borrower or any
Commonly Controlled Entity, which services are covered by liability insurance
coverage customary for similar entities engaged in the plan administration
services business), contributed to or was required to contribute to any employee
benefit plan subject to Title IV of ERISA, Section 412 of the Code, Section 302
of ERISA or the minimum funding requirements of ERISA or the Code with respect
to which Borrower, any of its Subsidiaries or any Commonly Controlled Entity may
incur any liability that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. None of Borrower, any of its
Subsidiaries or any Commonly Controlled Entity has engaged in a “prohibited
transaction”, as such term is defined in Section 4975 of the Code or in a
transaction subject to Sections 406 or 407 of ERISA that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
of the

 

-30-



--------------------------------------------------------------------------------

Plans and related trust agreements intended to be qualified and tax-exempt under
the provisions of Code Sections 401(a) and 501(a) is so qualified and tax-exempt
and has been so qualified and tax-exempt during the period from its adoption to
date.

 

(b) The Borrower, each of its Subsidiaries, each of its Commonly Controlled
Entities and each Plan has been, and are, in compliance in all material respects
with ERISA and the Code and the rules and regulations thereunder. No ERISA Event
has occurred that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. None of the Borrower, any Subsidiary
of the Borrower or any Commonly Controlled Entity has any liability for
post-retirement medical or other welfare benefits. There are no pending or, to
the best knowledge of the Borrower or any of its Subsidiaries, threatened
claims, actions or lawsuits, other than routine claims for benefits in the usual
and ordinary course, asserted or instituted against (i) any Plan, (ii) the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity with respect
to any Plan, or (iii) any other fiduciary with respect to any Plan for which the
Borrower, any of its Subsidiaries or any Commonly Controlled Entity may be
directly or indirectly liable, through indemnification obligations or otherwise.
None of Borrower, any of its Subsidiaries or any Commonly Controlled Entity has
or may incur any liability under ERISA or the Code with respect to any “employee
benefit plan” (within the meaning of Section 3(3) of ERISA) which any of
Borrower, any Subsidiary of Borrower or any Commonly Controlled Entity
administers that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. The Borrower qualifies as an “operating
company” within the meaning of 29 C.F.R. § 2510.3-101(c).

 

(c) Assuming that none of the amounts used by the Lenders to fund the Loans
constitute assets of an “employee benefit plan” within the meaning of Section
3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of the Code,
the execution, delivery or performance of the Credit Documents, the funding and
maintenance of the Loans or the exercise of either Agent’s or any Lender’s
rights in connection therewith will not constitute a prohibited transaction
under ERISA or the Code or otherwise result in any of either Agent or any Lender
being deemed in violation of Sections 404 or 406 of ERISA or Section 4975 of the
Code or in either Agent or any Lender being a fiduciary or party in interest
under ERISA or a “disqualified person” as defined in Section 4975(e)(2) of the
Code with respect to an “employee benefit plan” within the meaning of Section
3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of the Code.
No assets of the Borrower or any of its Subsidiaries constitute “assets” (within
the meaning of ERISA or Section 4975 of the Code, including 29 C.F.R. §
2510.3-101 or any successor regulation thereto) of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code.

 

6.14 Investment Company Act; Other Regulations. Neither the Borrower nor any
Subsidiary of the Borrower (a) is required to register as an “investment
company,” or a company “controlled” by a Person required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) is subject to regulation under any federal or state statute
or regulation that limits its ability to borrow, guarantee or secure the Loans
or incur, guarantee or secure any other Indebtedness.

 

6.15 Corporate Structure. The Persons listed on Schedule 6.15 constitute all
Subsidiaries of the Borrower at the date of this Agreement. Schedule 6.15
identifies the state or country of incorporation of each such Subsidiary, the
outstanding Equity Interests of each such

 

-31-



--------------------------------------------------------------------------------

Subsidiary and the registered holders thereof and, if the Subsidiary is not
directly owned by the Borrower, the ownership chain for each such Subsidiary.
Except as set forth in Schedule 6.15, each Subsidiary of the Borrower is a
Wholly Owned Subsidiary of the Borrower. Schedule 8.05 accurately states the
principal amount of all Indebtedness of the kind described in clauses (a), (b),
(e), (h) or (i) of the definition of the term “Indebtedness” and Contingent
Obligations relating thereto, of each Subsidiary of the Borrower outstanding as
of June 30, 2003. The outstanding principal amount of all Indebtedness set forth
on Schedule 8.05 has not changed in any material respect since June 30, 2003,
except as set forth on Schedule 8.05.

 

6.16 Environmental and Other Matters. Each of the Borrower and its Subsidiaries
has conducted its businesses so as to comply in all material respects with all
applicable federal, state or local environmental laws, regulations, directions,
ordinances, criteria and guidelines, including environmental, land use,
occupational safety or health laws, regulations, directions, ordinances,
criteria, guidelines, requirements or permits in all jurisdictions in which it
is or may at any time be doing business, except to the extent it is contesting,
in good faith by appropriate legal proceedings, any such law, regulation,
direction, ordinance, criteria, guideline, or interpretation thereof or
application thereof; and in such event it has complied with any order of any
court or other Governmental Authority relating to such laws unless it is
currently prosecuting an appeal or proceedings for review and has secured a stay
of enforcement or execution postponing enforcement or execution pending such
appeal or proceedings for review. No Lien has been imposed or is overtly
threatened to be imposed by any Governmental Authority on any of property of the
Borrower or any of its Subsidiaries based on or arising out of or related to any
environmental matter. At the request of either Agent, and at the sole cost and
expense of the Borrower, the Borrower shall provide the Agents with (a) any
additional information or reports relating to environmental matters and any
potential related liability resulting therefrom as the Agents or Required
Lenders may reasonably request and (b) copies of any environmental audits,
surveys or reports conducted in connection with the purchase or sale of any real
property by the Borrower or any of its Subsidiaries.

 

6.17 Security Interests. On and after the Effective Date, each of the Security
Documents creates (or after the execution and delivery thereof will create), as
security for the Obligations, a valid and enforceable perfected security
interest in and Lien on all of the Collateral subject thereto, superior to and
prior to the rights of all third Persons with respect to such Collateral, and
subject to no other Liens, in favor of the Collateral Agent. No filings or
recordings are required in order to perfect and/or render enforceable as against
third parties the security interests created under any Security Document, except
for filings or recordings required in connection with any such Security Document
which shall have been made on or prior to the Effective Date as contemplated by
Section 5.01(j) or on or prior to the execution and delivery thereof as
contemplated by Sections 7.10 and 8.14.

 

6.18 Accuracy of Information. All of the written information relating to the
Borrower and its Subsidiaries that has been given to either Agent or any Lender
was, as of the date that such information was given or filed or the dates
otherwise specified therein, accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading. The assumptions
and estimates used in the preparation of any projections or budgets provided to
the Agents and the Lenders (a) have been prepared in good faith on a basis
consistent with the Borrower’s financial

 

-32-



--------------------------------------------------------------------------------

statements, and (b) are based on estimates and assumptions believed by the
Borrower’s management, at the time so provided and, in the case of projections
or budgets provided prior to the Effective Date, on the Effective Date, to be
reasonable and achievable.

 

6.19 Insurance. Schedule 6.19 lists all property and business interruption
insurance maintained by the Borrower and its Subsidiaries as of the date of this
Agreement.

 

6.20 Solvency. Each of the Borrower and its Subsidiaries is Solvent immediately
prior to, and after giving effect to, the Loans to be made on the Effective Date
and each subsequent date on which any Loan is funded.

 

6.21 Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice and there is (i) no unfair labor practice
complaint pending against the Borrower or any of its Subsidiaries or, to the
best knowledge of the Borrower, threatened against any of them, before the
National Labor Relations Board, and no material grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened against any of them, (ii) no strike, labor
dispute, slow down or stoppage pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them, and (iii) to the best knowledge of the Borrower, no union
representation proceeding is pending with respect to the employees of the
Borrower or any of its Subsidiaries.

 

6.22 Indebtedness. Schedule 8.05 sets forth accurately and completely all
Indebtedness of the kind described in clauses (a), (b), (e), (h) or (i) of the
definition of the term “Indebtedness” and Contingent Obligations relating
thereto (other than (i) the Loans and (ii) Indebtedness between or among the
Borrower and its Subsidiaries), of the Borrower and its Subsidiaries that is
outstanding on the Effective Date after giving effect to funding and use of
proceeds of the Loans made on the Effective Date, in each case showing the
aggregate principal amount as of June 30, 2003, the maturity date, the interest
rate, a description of any property securing such Indebtedness and the name of
the borrower and the lender and each other Person that has directly or
indirectly guaranteed or secured such Indebtedness or any guaranty. The
outstanding principal amount of all Indebtedness as set forth on Schedule 8.05
has not changed in any material respect since June 30, 2003, except as set forth
on Schedule 8.05. Schedule 6.22 sets forth a true and complete list of all lines
of credit that will be available to the Borrower or any of its Subsidiaries
(other than pursuant to this Agreement) as of the Effective Date after giving
effect to the Loans to be made on the Effective Date, in each case showing the
aggregate principal amount outstanding, the maximum principal amount that may be
borrowed under such line of credit, the maturity date, the interest rate, a
description of any property securing any borrowing under such line of credit and
the name of the borrower and the lender, and any other Person that has directly
or indirectly guaranteed the repayment of any borrowing under such line of
credit.

 

6.23 Real Property. The location and description of all real property owned or
leased by the Borrower and its Subsidiaries as of June 30, 2003 is set forth on
Schedule 6.23, and there have been no material sales or purchases of real
property, nor material real property leases entered into or terminated, by the
Borrower or any of its Subsidiaries since June 30, 2003, except as set forth on
Schedule 6.23.

 

-33-



--------------------------------------------------------------------------------

6.24 Representations and Warranties in Credit Documents. All representations and
warranties set forth in any of the Credit Documents are correct and complete in
all material respects at the time such representations and warranties are made
(or deemed made).

 

6.25 Use of Proceeds. (a) The proceeds of the Term Loans shall be utilized by
the Borrower solely (x) to finance the Refinancing and pay fees and expenses
incurred in connection therewith and (y) for the general corporate and working
capital purposes of the Borrower and its Subsidiaries (including, but not
limited to, Permitted Acquisitions).

 

(b) The proceeds of all Revolving Loans shall be utilized by the Borrower for
the general corporate and working capital purposes of the Borrower and its
Subsidiaries (including, but not limited to, Permitted Acquisitions but
excluding payments in connection with the Transaction).

 

SECTION 7. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and as of the Effective Date and thereafter, for so long as this Agreement is
in effect and until the Commitments have terminated, no Letters of Credit or
Notes are outstanding and the Loans and Unpaid Drawings, together with interest,
Fees and all other Obligations (other than indemnities described in Section
12.12 which are not then owing) incurred hereunder, are paid in full:

 

7.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent:

 

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower, a copy of
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on by Ernst & Young
LLP, or other independent certified public accountants of nationally recognized
standing acceptable to the Agents, without a “going concern” or like
qualification or exception or any qualification arising out of the scope of the
audit.

 

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than forty-five (45) days after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and
retained earnings and of cash flows of the Borrower and its Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for such periods
during the previous year, certified by an Authorized Officer of the Borrower as
fairly presenting the financial condition and results of operations of the
Borrower and its Subsidiaries (subject to normal year-end audit adjustments and
the absence of footnote disclosure).

 

-34-



--------------------------------------------------------------------------------

(c) Projections. As soon as available, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, consolidated
projections for the Borrower and its Subsidiaries for the next twelve (12)
months that have been prepared in good faith on a basis consistent with the
Borrower’s financial statements and that are based on estimates and assumptions
believed by the Borrower’s management to be reasonable.

 

(d) Acquisition Agreements. Promptly upon the request of either Agent or any
Lender, a copy of each agreement entered into by the Borrower or any Subsidiary
or Affiliate of the Borrower in connection with the acquisition of any Person,
or the business or assets of any Person, and all amendments to any such document
or agreement, the financial statements of, and any other financial information
relating to, such Person, and all other agreements and documents entered into in
connection with such acquisition.

 

(e) Preparation of Statements and Projections. The financial statements to be
delivered to the Administrative Agent pursuant to Section 7.01(a) and Section
7.01(b) shall be prepared in accordance with GAAP (subject, in the case of
interim financial statements, to normal year-end audit adjustments and the
absence of footnote disclosure) applied consistently throughout the periods
reflected therein and with prior periods (except as approved by such accountants
or Authorized Officer and disclosed therein). The projections to be delivered to
the Lenders pursuant to Section 7.01(c) shall be in form and substance
satisfactory to the Agents; it being presently contemplated that such
projections shall be in a format consistent in all material respects with the
financial models delivered by the Borrower to the Agents prior to the Effective
Date. The financial statements for any Person delivered to the Agents pursuant
to Section 7.01(d) may be prepared in accordance with the historical practice of
such Person and, as a result, may not be in conformity with GAAP.

 

7.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent, with a copy for each Lender:

 

(a) Auditor’s Statement. Concurrently with the delivery of the financial
statements that are required to be delivered pursuant to Section 7.01(a), a
written statement of the independent certified public accountants reporting on
such financial statements (unless such accountants are prohibited by law or the
Financial Accounting Standards Board, or any successor, from providing such
statement) to the effect that in the course of the audit upon which their
certification of such financial statements was based (but without any special or
additional audit procedures for the purpose) they obtained no knowledge of any
condition or event relating to financial matters that constitutes a Default or
an Event of Default or, if in the course of such audit the accountants obtained
knowledge of any Default or Event of Default, disclosing in such written
statement the nature and period of existence thereof, it being understood that
such accountants shall be under no liability, directly or indirectly, to the
Lenders for failure to obtain knowledge of any such condition or event.

 

(b) Default Certificate. Concurrently with the delivery of the financial
statements referred to in Section 7.01(a) and Section 7.01(b), a certificate of
an Authorized Officer of the Borrower certifying that, except as specified in
such certificate, during such period the Borrower and each of its Subsidiaries
has observed or performed all of its

 

-35-



--------------------------------------------------------------------------------

covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Credit Documents that is required to be observed,
performed or satisfied by the Borrower or any of its Subsidiaries and that such
Authorized Officer has no knowledge of the occurrence, at any time during such
period (whether or not then continuing) of any Default or Event of Default;

 

(c) Compliance Certificate. Concurrently with the delivery of the financial
statements that are required to be delivered pursuant to Section 7.01(a) and
Section 7.01(b), a certificate of a Authorized Officer of the Borrower,
substantially in the form of Exhibit J (a “Compliance Certificate”), showing in
detail satisfactory to the Agents compliance by the Borrower with the financial
covenants contained in Sections 8.01, 8.02 and 8.04 (including, to the extent
not otherwise required to be delivered pursuant to Section 7.01 or Section 7.02,
statements of the Borrower’s and its Subsidiaries’ cash flows for the periods
covered by such covenants with respect to which compliance is to be demonstrated
in such Compliance Certificate and a computation of the amount of the Borrower’s
and its Subsidiaries’ capital expenditures made during such period and during
the portion of the fiscal year through the end of the period covered by such
Compliance Certificate) and setting forth the other information provided for
therein.

 

(d) Other Reports. Within ten (10) days after being sent, copies of all
financial statements and other financial information, proxy materials, material
press releases and other material information and reports that the Borrower (a)
issues to the public or files with the SEC or any securities exchange on which
the Borrower’s common stock is traded, or (b) delivers to any holder of any of
its Indebtedness (or any trustee, agent or other representative therefor) or any
holder of any of its Capital Stock.

 

(e) Management Letters. Promptly after the receipt by the Borrower or any of its
Subsidiaries of any “management letter” from their certified public accountants,
the Borrower shall promptly deliver a copy of such management letter to the
Agents and, promptly after being sent, the Borrower shall promptly deliver to
the Agents any response sent by it to such management letter.

 

(f) Additional Information. Promptly, such additional financial and other
information that any Lender or either Agent may from time to time reasonably
request.

 

7.03 Payment of Taxes and Other Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay, discharge or otherwise satisfy all of its
taxes and other obligations of whatever nature at or before maturity or before
they become delinquent, except (a) those currently being contested in good faith
by appropriate proceedings, if a reserve with respect thereto has been provided
on its books in conformity with GAAP, and (b) other past-due or delinquent taxes
and obligations outstanding at any time in an aggregate amount of less than
$100,000.

 

7.04 Conduct of Business; Maintenance of Existence. The Borrower will, and will
cause each of its Subsidiaries to, (a) engage solely in the Permitted
Businesses, (b) renew and keep in full force and effect its corporate existence,
(c) maintain all of its rights, privileges and franchises necessary or desirable
in the normal conduct of its business except as otherwise

 

-36-



--------------------------------------------------------------------------------

permitted pursuant to Section 8.07, and (d) comply with all Requirements of Law
and any indenture, agreement or other instrument to which it is a party or by
which it or any of its property is bound, except for any failure to comply
therewith that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

7.05 Maintenance of Property and Insurance. The Borrower will, and will cause
each of its Subsidiaries to, (a) keep all property useful and necessary in its
business in good working order and condition, normal wear and tear excepted, (b)
maintain with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business, and (c) furnish to each Lender that so requests full
information as to the insurance carried by it.

 

7.06 Inspection of Property, Books and Records; Discussions. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep proper books of records and
account in conformity with GAAP and applicable regulatory standards, and (b)
permit representatives of either Agent or any Lender to (i) visit and inspect
any of its properties and examine and make copies of or abstracts from any of
its books and records at such reasonable times as may be requested by either
Agent or any Lender, and (ii) discuss its business, operations, properties and
condition (financial or otherwise) with its officers at such times as may be
reasonably requested by either Agent or any Lender.

 

7.07 Notices. The Borrower shall promptly give written notice to the Agents and
each Lender of:

 

(a) Credit Document Defaults. The occurrence of any Default or Event of Default.

 

(b) Other Defaults. Any default or event of default under any indenture,
agreement or other instrument to which the Borrower or any of its Subsidiaries
is a party or by which any of them or any of their property is bound that if not
cured could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(c) Loss Contingencies. Any event constituting a loss contingency as to which
footnote disclosure or a reserve is required under GAAP, or any pending or
overtly threatened claim or litigation, investigation or proceeding involving
the Borrower or any of its Subsidiaries in which (i) the amount claimed or
liability incurred may exceed $500,000 and is not reasonably expected to be
covered by insurance, or (ii) injunctive or similar relief is sought that, if
granted, could reasonably be expected to have a Material Adverse Effect.

 

(d) Material Adverse Effects. Any condition or event that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

7.08 ERISA Contingencies. (a) The Borrower shall promptly give written notice to
the Agents and each Lender of any of the following events: (i) the institution
of proceedings or the taking of any other action by the Borrower, any Subsidiary
of Borrower or any Commonly Controlled Entity with respect to the withdrawal
from, or the termination of, any

 

-37-



--------------------------------------------------------------------------------

Plan that is not an “employee welfare benefit plan” (within the meaning of
Section 3(1) of ERISA) (other than the merger of a Plan of a Subsidiary of
Borrower or a Commonly Controlled Entity into the USIS 401(k) Plan); (ii) the
occurrence or expected occurrence of any ERISA Event (but notice of the ERISA
Events described on Schedule 6.13 is deemed given to the extent the details of
such events and Borrower’s actions with respect thereto are fully set forth
therein); (iii) any amendment of any Plan that is not an “employee welfare
benefit plan” (within the meaning of Section 3(1) of ERISA) which will result in
a material increase in the benefits under such Plan (other than an increase in
discretionary matching contributions or increases required in order to comply
with changes in applicable law); (iv) receipt by Borrower or any of its
Subsidiaries, or any Commonly Controlled Entity of an unfavorable determination
letter from the Internal Revenue Service regarding the qualification or
tax-exempt status of a Plan or related trust agreement under Sections 401(a) or
501(a) of the Code; (v) the occurrence of any event which could cause Borrower,
any of its Subsidiaries or any Commonly Controlled Entity to incur any liability
under ERISA of the Code that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; or (vi) the occurrence of an
event which could cause a Plan or related trust agreement that is intended to be
qualified and tax-exempt under Sections 401(a) and 501(a) of the Code to fail to
be so qualified or tax-exempt or to lose its qualification or tax-exempt status.

 

(b) Each notice provided to the Agents and the Lenders pursuant to this Section
7.08 shall be accompanied by a statement of an Authorized Officer of the
Borrower setting forth reasonable details of the occurrence or event referred to
therein and stating what action the Borrower proposes to take with respect
thereto. Upon receipt of any request from either Agent for any additional
information with respect to any notice provided to either Agent pursuant to this
Section 7.08, the Borrower shall promptly provide such additional information to
such Agent.

 

7.09 Environmental Law. The Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable
environmental laws and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by all applicable Environmental Laws.

 

7.10 Additional Security; Further Assurances. (a) The Borrower will, and will
cause each of its Wholly-Owned Domestic Subsidiaries to, grant to the Collateral
Agent security interests in such Equity Interests, instruments and promissory
notes owned by the Borrower or any of its Wholly-Owned Domestic Subsidiaries, as
the case may be, as are not effectively covered by the original Security
Documents, in each case to the extent requested from time to time by the
Administrative Agent or the Required Lenders (collectively, the “Additional
Security Documents”). All such security interests shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected security interests
and hypothecations superior to and prior to the rights of all third Persons with
respect to such Collateral enforceable as against third parties and subject to
no other Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.

 

-38-



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of its Subsidiaries to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, the Borrower shall cause to be delivered to the Collateral Agent
such opinions of counsel and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 7.10 has
been complied with.

 

(c) The Borrower agrees that each action required above by this Section 7.10
shall be completed as soon as possible, but in no event later than ninety (90)
days after such action is either requested to be taken by the Administrative
Agent, the Collateral Agent or the Required Lenders or required to be taken by
the Borrower and its Subsidiaries pursuant to the terms of this Section 7.10;
provided that in no event will the Borrower or any of its Subsidiaries be
required to take any action, other than using its commercially reasonable
efforts, to obtain consents from third parties with respect to its compliance
with this Section 7.10.

 

7.11 Corporate Structure. The Borrower will cause:

 

(a) Subsidiaries Wholly Owned. Each Subsidiary of the Borrower at all times to
be a Wholly Owned Subsidiary of the Borrower, except as set forth on Schedule
7.11(a).

 

(b) Subsidiaries Owned through USIS. Each Subsidiary of the Borrower, other than
USIS, to be a Wholly Owned Subsidiary of USIS, except as set forth on Schedule
7.11(b).

 

(c) Conduct of Permitted Businesses. The Borrower and its Subsidiaries to engage
solely in the conduct of Permitted Businesses.

 

7.12 Fiduciary Cash. The Borrower will, and will cause each of its Subsidiaries
to, (a) duly and punctually comply with and perform and observe each and all of
its applicable obligations in respect of the receipt, deposit, retention,
segregation or disbursement of Fiduciary Cash, whether such obligations are
imposed by law or assumed by contract, and (b) not, in breach of any such
obligation, pay or deliver any Fiduciary Cash to either Agent or any Lender or
cause or permit any Fiduciary Cash to be applied to the payment of any of the
Obligations.

 

7.13 Permitted Acquisitions. (a) Subject to the provisions of this Section 7.13
and the requirements contained in the definition of Permitted Acquisition, the
Borrower and any of its Subsidiary Guarantors may from time to time effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition):

 

(i) no Default or Event of Default shall be in existence at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto;

 

-39-



--------------------------------------------------------------------------------

(ii) except as provided for below, the Borrower shall have given the
Administrative Agent and the Lenders at least ten (10) Business Days’ prior
written notice of any Permitted Acquisition;

 

(iii) except as provided for below, calculations are made by the Borrower of
compliance with the covenants contained in Sections 8.01, 8.02 and 8.04 for the
Calculation Period most recently ended prior to the date of such Permitted
Acquisition, on a Pro Forma Basis as if the respective Permitted Acquisition (as
well as all other Permitted Acquisitions theretofore consummated after the first
day of such Calculation Period) had occurred on the first day of such
Calculation Period, and such recalculations shall show that such financial
covenants would have been complied with if the Permitted Acquisition had
occurred on the first day of such Calculation Period (for this purpose, if the
first day of the respective Calculation Period occurs prior to the Effective
Date, calculated as if the covenants contained in said Sections 8.01, 8.02 and
8.04 had been applicable from the first day of the Calculation Period);

 

(iv) except as provided for below, based on good faith projections prepared by
the Borrower for the period from the date of the consummation of the Permitted
Acquisition to the date which is one year thereafter, the level of financial
performance measured by the covenants set forth in Sections 8.01, 8.02 and 8.04
shall be better than or equal to such level as would be required to provide that
no Default or Event of Default would exist under the financial covenants
contained in Sections 8.01, 8.02 and 8.04 through the date which is one year
from the date of the consummation of the respective Permitted Acquisition;

 

(v) the amount of cash payable at closing in connection with such Permitted
Acquisition, when aggregated with the aggregate cash consideration payable at
closing in connection with all other Permitted Acquisitions consummated in such
fiscal year of the Borrower does not exceed $50,000,000, provided that to the
extent that the aggregate amount of cash consideration paid at closing in
connection with Permitted Acquisitions in any fiscal year of the Borrower
(commencing with the fiscal year of the Borrower ending December 31, 2004) is
less than $50,000,000, an amount equal to the lesser of (x) such difference and
(y) $25,000,000 may be carried forward and utilized to make Permitted
Acquisitions in the immediately succeeding fiscal year (it being understood and
agreed that the amount of cash consideration paid at closing in connection with
any Permitted Acquisition in any fiscal year shall be applied first to reduce
the amount (if any) carried forward pursuant to this proviso);

 

(vi) the Acquisition Consideration payable in connection with the proposed
Permitted Acquisition, when aggregated with the Acquisition Consideration
payable in connection with all other Permitted Acquisitions consummated in such
fiscal year does not exceed 25% (15%, if the Consolidated EBITDA of the Borrower
and its Subsidiaries for the twelve-month period ending prior to the date of
such Permitted Acquisition is less than $70,000,000) of the Consolidated Total
Revenue of the Borrower and its Subsidiaries for the fiscal year of the Borrower
previously ended prior to the date of such Permitted Acquisition, provided that
to the extent the aggregate amount of Acquisition Consideration payable in
connection with Permitted Acquisitions in any fiscal year of the

 

-40-



--------------------------------------------------------------------------------

Borrower (commencing with the fiscal year of the Borrower ending December 31,
2004) is less than the amount of the Acquisition Consideration permitted to be
paid during such fiscal year (based on the relevant percentage of Consolidated
Total Revenue for the prior fiscal year), an amount equal to 25% of such
difference may be carried forward and utilized to make Permitted Acquisitions in
the immediately succeeding fiscal year (it being understood and agreed that the
amount of Acquisition Consideration paid in connection with any Permitted
Acquisition in any fiscal year shall be applied first to reduce the amount (if
any) carried forward pursuant to this proviso);

 

(vii) the Adjusted Total Revenue of the Acquired Entity or Business to be
acquired in connection with such Permitted Acquisition (for the twelve month
period most recently ended prior to the date of such acquisition), when added to
the Adjusted Total Revenue of all Acquired Entities or Businesses acquired after
Effective Date (for the twelve month period most recently ended prior to the
respective date of each such acquisition), shall not exceed $400,000,000;

 

(viii) all representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

 

(ix) except as provided for below, the Borrower provides to the Administrative
Agent and the Lenders as soon as available but not later than fifteen (15)
Business Days after the execution thereof, a copy of any executed purchase
agreement or similar agreement with respect to such Permitted Acquisition; and

 

(x) except as provided for below, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying to the best of his knowledge, compliance with the
requirements of preceding clauses (i) through (ix), inclusive, and containing
the calculations required by the preceding clauses (iii), (iv), (v), (vi) and
(vii);

 

provided that, notwithstanding the foregoing, the notices, calculations,
deliveries and other requirements contained in the preceding clauses (ii),
(iii), (iv), (ix) and (x) shall not apply to any Permitted Acquisition having
Acquisition Consideration of no more than $1,500,000.

 

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interests of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to the Pledge
Agreement in accordance with the requirements of Section 8.15.

 

7.14 Repayment of Post-Closing Indebtedness to be Refinanced. On or prior to the
30th day following the Effective Date, (I) the Borrower shall have (i) repaid in
full the Post-Closing Indebtedness to be Refinanced or (ii) complied with the
requirements of 4.02(g) and (II)

 

-41-



--------------------------------------------------------------------------------

to the extent repaid pursuant to preceding clause (I)(i), all security interests
in respect of, and Liens securing, the Post-Closing Indebtedness to be
Refinanced shall have been terminated and released, and the Administrative Agent
shall have received all such releases as may have been requested by the
Administrative Agent, which releases shall be in form and substance satisfactory
to the Agents. Without limiting the foregoing, there shall have been delivered
to the Administrative Agent (x) proper termination statements (Form UCC-3 or the
appropriate equivalent) for filing under the UCC of each jurisdiction where a
financing statement (Form UCC-1 or the appropriate equivalent) was filed with
respect to the Borrower or any of its Subsidiaries in connection with the
security interests created with respect to the Post-Closing Indebtedness to be
Refinanced and the documentation related thereto, (y) terminations or
reassignments of any security interest in, or Lien on, any patents, trademarks,
copyrights, or similar interests of the Borrower or any of its Subsidiaries on
which filings have been made and (z) terminations of all mortgages, leasehold
mortgages and deeds of trust created with respect to property of the Borrower or
any of its Subsidiaries, in each case, to secure the obligations under the
Initial Indebtedness to be Refinanced, all of which shall be in form and
substance satisfactory to the Agents.

 

7.15 Margin Stock. The Borrower will use its best efforts so that at all times
the fair market value of all Margin Stock owned by the Borrower and its
Subsidiaries (other than capital stock of the Borrower held in treasury) shall
not exceed $2,500,000. So long as fair market value of all Margin Stock at any
time owned by the Borrower and its Subsidiaries (other than capital stock of the
Borrower held in treasury) does not exceed $2,500,000, such Margin Stock will
not constitute Collateral and no security interest shall be granted therein
pursuant to any Credit Document, provided that if at any time the fair market
value of all Margin Stock owned by the Borrower and its Subsidiaries (other than
capital stock of the Borrower held in treasury) exceeds $2,500,000, then (x) all
Margin Stock owned by the Credit Parties (other than capital stock of the
Borrower held in treasury) shall be pledged, and delivered for pledge, pursuant
to the Pledge Agreement and (y) the Borrower will execute and deliver to the
Lenders appropriate completed forms (including, without limitation, Forms G-3
and U-1, as appropriate) establishing compliance with Regulations T, U and X. If
at any time any Margin Stock is required to be pledged as a result of the
provisions of the immediately preceding sentence, repayments of outstanding
Obligations shall be required, and subsequent Loans shall be permitted, only in
compliance with the applicable provisions of Regulations T, U and X.

 

SECTION 8. Negative Covenants. The Borrower hereby covenants and agrees that on
and as of the Effective Date and thereafter, for so long as this Agreement is in
effect and until the Commitments have terminated, no Letters of Credit or Notes
are outstanding and the Loans and Unpaid Drawings together with interest, Fees
and all other Obligations (other than indemnities described in Section 12.12
which are not then owing) incurred hereunder, are paid in full:

 

8.01 Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
at any time during any fiscal quarter of the Borrower set forth below to be
greater than the ratio set forth opposite such fiscal quarter below:

 

-42-



--------------------------------------------------------------------------------

Fiscal Quarter Ending On

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2003

   2.50:1.00

December 31, 2003

   2.50:1.00

March 31, 2004

   2.25:1.00

June 30, 2004

   2.25:1.00

September 30, 2004

   2.25:1.00

December 31, 2004

   2.25:1.00

March 31, 2005

   2.00:1.00

June 30, 2005

   2.00:1.00

September 30, 2005

   2.00:1.00

December 31, 2005

   2.00:1.00

March 31, 2006

   2.00:1.00

June 30, 2006

   2.00:1.00

September 30, 2006

   2.00:1.00

December 31, 2006

   2.00:1.00

March 31, 2007

   2.00:1.00

June 30, 2007

   2.00:1.00

September 30, 2007

   2.00:1.00

December 31, 2007

   2.00:1.00

March 31, 2008

   2.00:1.00

June 30, 2008

   2.00:1.00

September 30, 2008

   2.00:1.00

 

8.02 Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio for any Test Period ending on the last
day of a fiscal quarter of the Borrower set forth below to be less than the
ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending On

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

September 30, 2003

   1.25:1.00

December 31, 2003

   1.50:1.00

March 31, 2004

   1.50:1.00

June 30, 2004

   1.50:1.00

September 30, 2004

   1.50:1.00

December 31,2004

   1.50:1.00

March 31, 2005

   2.00:1.00

 

-43-



--------------------------------------------------------------------------------

Fiscal Quarter Ending On

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

June 30, 2005

   2.00:1.00

September 30, 2005

   2.00:1.00

December 31, 2005

   2.00:1.00

March 31, 2006

   2.00:1.00

June 30, 2006

   2.00:1.00

September 30, 2006

   2.00:1.00

December 31, 2006

   2.00:1.00

March 31, 2007

   2.00:1.00

June 30, 2007

   2.00:1.00

September 30, 2007

   2.00:1.00

December 31, 2007

   2.00:1.00

March 31, 2008

   2.00:1.00

June 30, 2008

   2.00:1.00

September 30, 2008

   2.00:1.00

 

8.03 Capital Expenditures. The Borrower will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures except that during any fiscal
year of the Borrower, the Borrower and its Subsidiaries may make Capital
Expenditures so long as the aggregate amount of all Capital Expenditures made
during such fiscal year does not exceed 5% of Consolidated Total Revenue of the
Borrower and its Subsidiaries for such fiscal year.

 

8.04 Minimum Consolidated Net Worth. The Borrower will not permit Consolidated
Net Worth to be less than (i) during the period from and including the Effective
Date to but not including the date of the delivery of financial statements
required pursuant to Section 7.01(b) for the fiscal quarter of the Borrower
ending September 30, 2003, $175,550,000 and (ii) thereafter, an amount equal to
the sum of (x) $175,550,000 plus (y) 50% of the Consolidated Net Income (if
positive) for the period from and including October 1, 2003 through the last day
of the most recently ended fiscal quarter for which financial statements have
been (or are required to have been) delivered pursuant to Section 7.01(b) plus
(z) the remainder (if positive) of (I) increases in Consolidated Net Worth
arising after the Effective Date solely as a result of issuances of common
Equity Interests by the Borrower after the Effective Date less (II) decreases in
Consolidated Net Worth arising after the Effective Date solely as a result of
repurchases or redemptions of common Equity Interests of the Borrower issued
after the Effective Date.

 

8.05 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

-44-



--------------------------------------------------------------------------------

(ii) Existing Indebtedness (other than Permitted Seller Debt) outstanding on the
Effective Date and listed on Schedule 8.05 (as reduced by any repayments of
principal thereof), without giving effect to any subsequent extension, renewal
or refinancing thereof;

 

(iii) Indebtedness of the Borrower or any of its Subsidiaries under Interest
Rate Protection Agreements entered into with respect to Indebtedness permitted
under this Section 8.05 so long as the entering into of such Interest Rate
Protection Agreements are bona fide hedging activities and are not for
speculative purposes;

 

(iv) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations (to the extent permitted pursuant to Section 8.03) and
purchase money Indebtedness described in Section 8.06(vii), provided that in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations and purchase money Indebtedness permitted by this clause (iv) exceed
$20,000,000 at any time outstanding;

 

(v) intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted by Section 8.09(ix);

 

(vi) Indebtedness (I) of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness), provided that (x) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, (y) no more than $5,000,000 of such Indebtedness
constitutes debt for borrowed money at any time outstanding and (z) at the time
of such Permitted Acquisition, such Indebtedness does not exceed 20% of the
total value of the assets of the Subsidiary so acquired, or of the asset so
acquired, as the case may be, or (II) constituting Permitted Seller Debt,
provided that the aggregate principal amount of all Indebtedness permitted to be
incurred, acquired and/or assumed by this clause (vi) shall not exceed (a) in
any fiscal year, the sum of (i) $35,000,000 and (ii) the aggregate principal
amount of all Indebtedness incurred, acquired and/or assumed in reliance on this
clause (vi) and repaid in such fiscal year and (b) $130,000,000 at any one time
outstanding, it being understood and agreed that for the purposes of determining
compliance with this proviso, the amount of Indebtedness consisting of a
Look-Back Liability or a Retention Liability shall be determined using the then
outstanding Accrued Look-Back Liability or Accrued Retention, as the case may
be, relating thereto;

 

(vii) so long as no Default or Event of Default exists at the time of the
incurrence thereof or would result therefrom, additional unsecured Indebtedness
incurred by the Borrower and its Subsidiaries in an aggregate principal amount
not to exceed $5,000,000 at any one time outstanding;

 

(viii) Stock Appreciation Rights;

 

(ix) Subordinated Indebtedness of the Borrower issued after the date of this
Agreement, so long as (i) all such Indebtedness is incurred in accordance with
the

 

-45-



--------------------------------------------------------------------------------

requirements of the definition of Subordinated Indebtedness, (ii) the Net Cash
Proceeds from the issuance and sale thereof are received in cash on the date of
such issuance and sale and on such date are applied as provided in Section
4.02(d), (iii) no Default or Event of Default shall exist both immediately
before and immediately after giving effect to the incurrence thereof, (iv)
calculations are made by the Borrower demonstrating compliance with the
covenants contained in Sections 8.01, 8.02 and 8.04 for the Calculation Period
most recently ended prior to the date of the respective issuance of Subordinated
Notes, determined on a Pro Forma Basis (after giving effect to the respective
issuance of Subordinated Notes as if same had been consummated on the first day
of such Calculation Period) and (v) the Borrower shall furnish to the
Administrative Agent a certificate from an Authorized Officer of the Borrower
certifying to the best of his or her knowledge as to compliance with the
requirements of this Section 8.05(ix) and containing the calculations required
by the preceding clause (iv);

 

(x) Permitted Subsidiary Bank Debt, if the aggregate outstanding principal
amount of Permitted Subsidiary Bank Debt at any time owed (i) by any one
Subsidiary of the Borrower does not exceed $1,000,000 and (ii) by any and all
Subsidiaries of the Borrower does not exceed $5,000,000; and

 

(xi) Indebtedness in respect of Non-Lender Secured Letters of Credit not to
exceed $5,000,000 at any time outstanding.

 

8.06 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Borrower or any of its
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute; provided that the provisions of this
Section 8.06 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

 

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

-46-



--------------------------------------------------------------------------------

(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 8.06;

 

(iv) Liens created pursuant to the Security Documents;

 

(v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;

 

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 8.05(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;

 

(vii) Liens placed upon equipment or machinery acquired after the Effective Date
and used in the ordinary course of business of the Borrower or any of its
Subsidiaries at the time of the acquisition thereof by the Borrower or such
Subsidiary or within ninety (90) days thereafter to secure Indebtedness incurred
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment or machinery or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount, provided that (x) the Indebtedness
secured by such Liens is permitted by Section 8.05(iv) and (y) in all events,
the Lien encumbering the equipment or machinery so acquired does not encumber
any other asset of the Borrower or such Subsidiary;

 

(viii) easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the Borrower or any of its
Subsidiaries;

 

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases;

 

(x) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings
and which judgments or awards otherwise do not constitute an Event of Default
under Section 9.09, provided that the aggregate amount of all cash (including,
for this purpose, the Stated Amount of all Letters of Credit) and the fair
market value of all other property of the Borrower and its Subsidiaries pledged
or deposited to obtain a subsisting stay of execution pending such appeal does
not exceed $2,000,000 at any time outstanding;

 

(xi) statutory and common law and landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

 

-47-



--------------------------------------------------------------------------------

(xii) Liens (other than Liens imposed under ERISA or the Code) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature (other than appeal bonds) incurred in the ordinary
course of business and consistent with past practice (exclusive of obligations
in respect of the payment for borrowed money), provided that the aggregate
amount of all cash and the fair market value of all other property subject to
all Liens permitted by this clause (xii) shall not at any time exceed
$1,000,000;

 

(xiii) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 8.05(vi), and (y) such Liens are not incurred in connection with,
or in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Borrower or any of its Subsidiaries;

 

(xiv) any interest or title of a lessor under any lease of property to, or of
any consignor of goods consigned to (including any such interest or title of any
creditor of any such consignee in goods consigned to), the Borrower or any of
its Subsidiaries, in each case so long as such Lien extends solely to the
property the subject of such lease or consignment, as the case may be; and

 

(xv) Liens on cash and Cash Equivalents to secure Non-Lender Secured Letters of
Credit.

 

In connection with the granting of Liens of the type described in clauses (vi),
(vii), (ix) and (xiii) of this Section 8.06 by the Borrower of any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

 

8.07 Consolidations, Mergers, Sales of Assets and Acquisitions. The Borrower
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, or enter into any sale-leaseback transactions, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
property or assets (other than purchases or other acquisitions of inventory,
materials and equipment in the ordinary course of business) of any Person (or
agree to do any of the foregoing at any future time), except that:

 

(i) Capital Expenditures by the Borrower or any of its Subsidiaries shall be
permitted to the extent not in violation of Section 8.03;

 

-48-



--------------------------------------------------------------------------------

(ii) each of the Borrower and its Subsidiaries may sell obsolete, uneconomic or
worn-out equipment or materials in the ordinary course of business;

 

(iii) Investments may be made to the extent permitted by Section 8.09;

 

(iv) the Borrower and its Subsidiaries may sell assets (other than the capital
stock or other Equity Interests of any Subsidiary Guarantor), so long as (v) no
Default or Event of Default then exists or would result therefrom, (w) each such
sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least fair market value (as determined in good faith by
the Borrower or such Subsidiary, as the case may be), (x) if the Expected
Contingent Consideration receivable from such sale and all other sales
consummated in reliance on this clause (iv) exceeds $20,000,000 at any time,
such consideration shall consist solely of cash and/or a promissory note pledged
as Collateral pursuant to the Pledge Agreement, (y) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 4.02(c) and (z) the aggregate amount of the proceeds received from
assets sold pursuant to this clause (iv) shall not exceed (i) 5% of the
consolidated gross revenues of the Borrower and its Subsidiaries for the
preceding fiscal year, in the case of all such dispositions made by the Borrower
or any of its Subsidiaries in any one fiscal year, or (ii) 10% of the
consolidated gross revenues of the Borrower and its Subsidiaries for the
preceding fiscal year, in the case of all such dispositions made by the Borrower
or any of its Subsidiaries at any time after the date of this Agreement;

 

(v) each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (in each case, so long as any such lease
or license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 8.05(iv));

 

(vi) each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

 

(vii) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, in each case so long
as no such grant otherwise prohibits the Collateral Agent’s security interest in
the asset or property subject thereto;

 

(viii) any Subsidiary of the Borrower may transfer assets to the Borrower or to
any Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor;

 

(ix) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower which is a Subsidiary Guarantor, so long as (i) in the case of any such
merger, dissolution or liquidation involving the Borrower, the Borrower is the
surviving corporation

 

-49-



--------------------------------------------------------------------------------

of any such merger, dissolution or liquidation, (ii) in all other cases, the
Wholly-Owned Domestic Subsidiary which is a Subsidiary Guarantor is the
surviving corporation of any such merger, dissolution or liquidation and (iii)
in all cases, the security interests granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Subsidiary covered thereby shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, dissolution or liquidation);

 

(x) Permitted Acquisitions may be made to the extent permitted by Section 7.13.

 

To the extent the Required Lenders or all of the Lenders, as the case may be,
waive the provisions of this Section 8.07 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 8.07 (other
than to the Borrower or a Subsidiary thereof), such Collateral shall be sold
free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

 

8.08 Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

 

(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower;

 

(ii) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders generally so long as the Borrower or its respective Subsidiary
which owns the equity interest in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
equity interest in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests of
such Subsidiary);

 

(iii) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may repurchase, for an amount not to exceed $3,000,000,
outstanding shares of its common stock (or options to purchase such common
stock) held by a former employee of a Subsidiary of the Borrower, on the terms
described in Schedule 10(a);

 

(iv) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may pay cash Dividends in any fiscal year of the
Borrower in an amount not to exceed the aggregate amount of cash actually
received by the Borrower during such fiscal year from the exercise of options to
purchase the common stock of the Borrower; and

 

(v) the Borrower may from time to time pay other cash Dividends on its common
stock, so long as (x) no Default or Event of Default then exists or would result
therefrom and (y) the amount of cash expended to make or pay Dividends pursuant
to this clause (v) in any fiscal year of the Borrower shall not exceed the sum
of (I) the

 

-50-



--------------------------------------------------------------------------------

Designated Percentage for such fiscal year, multiplied by the Net Cash Earnings
of the Borrower and its Subsidiaries for the immediately preceding fiscal year
of the Borrower and (II) $5,000,000.

 

8.09 Advances, Investments and Loans. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

 

(i) the Borrower and its Subsidiaries may (x) make advances of premium payments
on behalf of customers under insurance premium financing arrangements
established for brokerage clients in the ordinary course of business on terms
customary for insurance brokers, (y) acquire and hold accounts receivables owing
to any of them, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary, and (z) make expense prepayments in the ordinary
course of business;

 

(ii) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

 

(iii) the Borrower and its Subsidiaries may hold the Investments held by them on
the Effective Date and described on Schedule 8.09, provided that any additional
Investments made with respect thereto shall be permitted only if independently
justified under the other provisions of this Section 8.09;

 

(iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(v) the Borrower and its Subsidiaries may make advances to their officers and
employees for moving, relocation and travel expenses and other expenditures, in
each case in the ordinary course of business in an aggregate amount not to
exceed $2,000,000 at any time (determined without regard to any write-downs or
write-offs of such loans and advances);

 

(vi) the Borrower may acquire and hold obligations of one or more officers,
directors or other employees of the Borrower or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of the Borrower so long as no cash is paid by the Borrower or
any of its Subsidiaries to such officers, directors or employees in connection
with the acquisition of any such obligations;

 

-51-



--------------------------------------------------------------------------------

(vii) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 8.05(iii);

 

(viii) the Borrower and its Subsidiaries may acquire and hold promissory notes
and other non-cash consideration issued by the purchaser of assets in connection
with a sale of such assets to the extent permitted by Section 8.07(iv);

 

(ix) (A) the Borrower and the Subsidiary Guarantors may make equity
contributions to their respective Subsidiaries that are Subsidiary Guarantors,
so long as the security interest granted to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Security Documents in the assets
subject to such equity contribution shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
contribution), and (B) the Borrower and the Subsidiary Guarantors may make
intercompany loans and advances between or among one another (collectively,
“Intercompany Loans”), so long as each Intercompany Loan, if evidenced by a
promissory note, shall be evidenced by an Intercompany Note that is pledged to
the Collateral Agent pursuant to the Pledge Agreement;

 

(x) Permitted Acquisitions shall be permitted in accordance with Section 7.13;
and

 

(xi) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may make Investments not otherwise
permitted by clauses (i) through (x) of this Section 8.09 in an aggregate amount
not to exceed $5,000,000 (determined without regard to any write-downs or
write-offs thereof).

 

8.10 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

 

(i) Mergers, dissolutions, liquidations and other asset transfers among the
Borrower and the Subsidiary Guarantors, to the extent permitted by Section 8.07;

 

(ii) Dividends may be paid to the extent provided in Section 8.08;

 

(iii) Investments may be made to the extent provided in Section 8.09;

 

(iv) customary fees may be paid to non-employee directors of the Borrower and
its Subsidiaries; and

 

(v) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business.

 

-52-



--------------------------------------------------------------------------------

8.11 Limitation on Payments and Modifications of Certain Indebtedness and other
Obligations; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc. (a) The Borrower will not, and will not permit any of its
Subsidiaries to amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate of designation), certificate of formation, limited liability
company agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other equity interests (including any shareholders’ agreement), or
enter into any new agreement with respect to its capital stock or other equity
interests, unless such amendment, modification, change or other action could not
reasonably be expected to be adverse to the interests of the Lenders in any
material respect.

 

(b) The Borrower will not, and will not cause, permit or suffer any of its
Subsidiaries to, (a) make any optional payment or prepayment or any purchase or
redemption of any of its outstanding Indebtedness, except Permitted Prepayments,
or (b) amend, modify or change, or consent or agree to any amendment,
modification or change to any of the terms of any of its outstanding
Indebtedness, except so as to (i) extend the maturity or reduce the amount of
any payment of principal thereof, or (ii) reduce the rate or extend the date for
payment of interest thereon.

 

8.12 Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries, (b)
make loans or advances to the Borrower or any of its Subsidiaries or (c)
transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing and leasehold interest of the Borrower or any of its
Subsidiaries, (iv) customary provisions restricting assignment of any licensing
agreement (in which the Borrower or any of its Subsidiaries is the licensee) or
other contract entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (v) restrictions on the transfer of any asset
pending the close of the sale of such asset, and (vi) restrictions on the
transfer of any asset subject to a Lien permitted by Section 8.06(iii), (vi),
(vii) or (xiii).

 

8.13 Limitation on Issuance of Capital Stock. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, issue (i) any preferred stock or
other preferred equity interests other than Qualified Preferred Stock of the
Borrower or (ii) any redeemable common stock or other redeemable common equity
interests other than common stock or other redeemable common equity interests
that is redeemable at the sole option of the Borrower or such Subsidiary, as the
case may be.

 

-53-



--------------------------------------------------------------------------------

(b) The Borrower will not permit any of its Subsidiaries to issue any capital
stock or other equity interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other equity interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other equity interests, (ii) for
stock splits, stock dividends and issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock or other equity interests of such Subsidiary, (iii) to qualify directors
to the extent required by applicable law, or (iv) for issuances by newly created
or acquired Subsidiaries in accordance with the terms of this Agreement.

 

8.14 Limitation on Creation of Subsidiaries. The Borrower will not, and will not
permit any of its Subsidiaries to, establish, create or acquire after the
Effective Date any Subsidiary, provided that the Borrower and its Wholly-Owned
Domestic Subsidiaries shall be permitted to (A) establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Domestic Subsidiaries
so long as (i) the Equity Interests of each such new Wholly-Owned Domestic
Subsidiary are pledged pursuant to, and to the extent required by, the Pledge
Agreement, (ii) each such new Wholly-Owned Domestic Subsidiary executes a
counterpart of the Subsidiaries Guaranty and the Pledge Agreement, and (iii)
each such new Wholly-Owned Domestic Subsidiary, to the extent requested by the
Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 7.10, and (B) establish, create and acquire non-Wholly-Owned
Subsidiaries in each case to the extent permitted by Section 8.09 and the
definition of Permitted Acquisition, so long as the Equity Interests of each
such non-Wholly-Owned Subsidiary are pledged pursuant to, and to the extent
required by, the Pledge Agreement. In addition, each such new Wholly-Owned
Subsidiary which is required to become a Credit Party shall execute and deliver,
or cause to be executed and delivered, all other relevant documentation of the
type described in Section 5 as such new Wholly-Owned Subsidiary would have had
to deliver if such new Wholly-Owned Subsidiary were a Credit Party on the
Effective Date.

 

8.15 Limitation on Changes in Fiscal Year. The Borrower shall not cause, permit
or suffer the fiscal year of the Borrower or any of its Subsidiaries to end on a
day other than December 31.

 

SECTION 9. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

9.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note, (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any interest on any
Loan or any Note or any Fees or (iii) default in the prompt payment following
notice or demand in respect of any other amounts owing hereunder or under any
other Credit Document; or

 

9.02 Representations, etc. Any representation, warranty or material statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate or material statement delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

-54-



--------------------------------------------------------------------------------

9.03 Covenants. The Borrower shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 7.04,
Section 7.14 or Section 8, or (b) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 9.01 or clause (a) of this Section 9.03) contained in this Agreement and
such default shall continue unremedied for a period of at least fifteen (15)
days after either (i) an officer of the Borrower becomes aware of such default
or (ii) notice thereof has been given to the Borrower by an Agent or any Lender;
or

 

9.04 Default Under Other Agreements. (a) The Borrower or any of its Subsidiaries
shall (i) default in any payment with respect to Indebtedness (other than the
Obligations) in excess of $2,000,000 individually or in the aggregate, for the
Borrower and its Subsidiaries, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice of acceleration, or any lapse of time prior to the effectiveness of
any notice of acceleration, is required), any such Indebtedness to become due
prior to its stated maturity; or (b) Indebtedness of the Borrower or its
Subsidiaries in excess of $2,000,000 shall be declared to be due and payable
other than in accordance with the terms of such Indebtedness or required to be
prepaid, other than by a regularly scheduled required prepayment or as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default), prior to the stated maturity thereof; or

 

9.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
ten (10) days, or is not dismissed within sixty (60) days, after commencement of
the case; or a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
any of its Subsidiaries; or the Borrower or any of its Subsidiaries commences
(including by way of applying for or consenting to the appointment of, or the
taking of possession by, a rehabilitator, receiver, custodian, trustee,
conservator or liquidator (collectively, a “conservator”) of itself or all or
any substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, supervision, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries; or any such proceeding is commenced against
the Borrower or any of its Subsidiaries to the extent such proceeding is
consented to by such Person, and remains undismissed for a period of sixty (60)
days; or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any conservator or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty (60)
days; or the Borrower or any of its Subsidiaries makes a general assignment for
the benefit of creditors; or any corporate action is taken by the Borrower or
any of its Subsidiaries for the purpose of effecting any of the foregoing; or

 

-55-



--------------------------------------------------------------------------------

9.06 ERISA. Either (i) any property of the Borrower or any of its Subsidiaries
constitutes “assets” (within the meaning of ERISA or Section 4975 of the Code,
including 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) or ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code; or (ii) any of the Loans
or any Credit Document, or the exercise of any of the Administrative Agent’s or
any Lender’s rights in connection therewith, constitutes a prohibited
transaction under ERISA or the Code (except for a prohibited transaction that
results from the Lender’s use of assets of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of Section
4975(e)(1) of the Code to fund the Loans); or (iii) the occurrence of any ERISA
Event; or (iv) a Plan or related trust agreement that is intended to be
qualified and tax-exempt under Sections 401(a) and 501(a) of the Code fails to
be so qualified or tax-exempt or shall lose its qualification or tax-exempt
status; or (v) the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity incurs or is expected to incur any liability under ERISA with respect to
any “employee benefit plan” (within the meaning of Section 3(3) of ERISA) which
any of Borrower, any subsidiary of Borrower or any Commonly Controlled Entity
administers or with respect to any Plan; or (vi) any other similar event or
condition occurs or exists with respect to a Plan; and in each case in clauses
(iii) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect;

 

9.07 Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision thereof
shall cease to be in full force and effect, or any Subsidiary Guarantor or any
Person acting by or on behalf of such Subsidiary Guarantor shall deny or
disaffirm such Subsidiary Guarantor’s obligations under the Subsidiaries
Guaranty or any Subsidiary Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Subsidiaries Guaranty; or

 

9.08 Security Document. Any Security Document shall cease to be in full force
and effect, or shall cease to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except as
permitted by Section 8.06), and subject to no other Liens (except as permitted
by Section 8.06), or (b) any Credit Party shall default in the due performance
or observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond any cure or grace period specifically applicable thereto pursuant to the
terms of any such Security Document;

 

9.09 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving a liability, net of undisputed
reinsurance, of $2,000,000 or more in the case of any one such judgment or
decree or in the aggregate for all such judgments and decrees for the Borrower
and its Subsidiaries and any such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded pending appeal within sixty
(60) days from the entry thereof.

 

-56-



--------------------------------------------------------------------------------

9.10 Ownership. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Subsidiary
Guarantor or the Borrower, except as otherwise specifically provided for in this
Agreement (provided that if an Event of Default specified in Section 9.05 shall
occur with respect to the Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): (i)
declare the Total Commitment terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately, (ii) declare the principal of, and any
accrued interest in respect of, all Loans and all Obligations owing hereunder
and under the other Credit Documents to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower, (iii) enforce, as
Collateral Agent any or all of the Liens and security interests created pursuant
to the Security Documents, (iv) terminate any Letter of Credit if permitted in
accordance with its terms, and (v) direct the Borrower to pay (and the Borrower
hereby agrees upon receipt of such notice, or upon the occurrence of any Event
of Default specified in Section 9.05, to pay) to the Administrative Agent at the
Payment Office an amount of cash to be held as security for the respective
Borrower’s reimbursement obligations in respect of all Letters of Credit then
outstanding which were issued for the account of the Borrower, equal to the
aggregate Stated Amount of all such Letters of Credit at such time.
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all other remedies at law or equity, and shall exercise any one or all of
them at the request of the Required Lenders.

 

SECTION 10. Definitions. As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires. Defined terms
in this Agreement shall include in the singular number the plural and in the
plural the singular:

 

“Accrued Look-Back Liability” shall mean at any time, with respect to a
Permitted Acquisition involving a Look-Back Liability, the liability for all
deferred purchase price payments of the Acquisition Consideration in connection
with such Permitted Acquisition, determined at such time in accordance with
GAAP.

 

“Accrued Retention Liability” shall mean at any time, with respect to a
Permitted Acquisition involving a Retention Liability, the liability for all
deferred purchase price payments of the Acquisition Consideration in connection
with such Permitted Acquisition, determined at such time in accordance with
GAAP.

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the capital stock of any such Person, which Person
shall, as a result of any such stock acquisition, become a Wholly-Owned
Subsidiary of the Borrower (or shall be merged with and into the Borrower or a
Subsidiary Guarantor).

 

-57-



--------------------------------------------------------------------------------

“Acquisition Consideration” shall mean the purchase price, merger consideration
or other purchase consideration for any Permitted Acquisition, whether paid or
payable in cash, property or securities and whether paid or payable at the
consummation of such Permitted Acquisition or at any time thereafter and
includes (i) all liabilities (except accounts payable and accruals incurred in
the ordinary course of business and except contingent liabilities not required
under GAAP to be reflected or reserved for on a balance sheet or noted in a note
thereto) enforceable against the Person or business acquired in such Permitted
Acquisition or the assets thereof that are not retired at the consummation of
such Permitted Acquisition, (ii) all deferred purchase payments (whether or not
contingent) such as deferred purchase consideration, whether or not evidenced by
an instrument or security, Look-Back Liabilities, Retention Liabilities,
non-competition payments (determined in good faith by senior management of the
Borrower and the Administrative Agent), (iii) all other payments made or
liabilities incurred to or for account of any creditor of, or holder of any
equity interest in, any Person or business acquired in a Permitted Acquisition,
except salaries, bonuses and other payments for services rendered, (iv) the
aggregate principal amount of all Indebtedness assumed, incurred and/or issued
in connection with such Permitted Acquisition to the extent permitted by Section
8.05(vi) and (v) the fair market value (determined in good faith by senior
management of the Borrower and the Administrative Agent) of all other
consideration payable in connection with such Permitted Acquisition (it being
understood and agreed that for the purposes of any determination of the amount
of Acquisition Consideration required pursuant to this Agreement the value of
any non-cash consideration shall be the fair market value of such non-cash
consideration as determined in good faith by the senior management of the
Borrower and the Administrative Agent).

 

“Acquisition Funding” shall mean the use of any proceeds of Revolving Loans,
directly or indirectly, to pay any Acquisition Consideration or fees and costs
for any Permitted Acquisition that are due and paid concurrently with the
consummation of such Permitted Acquisition (or, in the case of Look-Back
Liabilities, the amount payable under clause (c) of such definition).

 

“Additional Security Documents” shall have the meaning provided in Section 7.10.

 

“Adjusted Pro Forma EBITDA” shall mean, for any period, the Consolidated EBITDA
of the Borrower and its Subsidiaries for such period adjusted (a) by factoring
into the calculation thereof the Pre-Acquisition Adjusted EBITDA for such period
of each Person and business acquired by the Borrower or a Subsidiary of the
Borrower in such period, as though such acquisition had been consummated on the
first day of such period, and (b) by factoring out of the calculation thereof
the revenues and other income items and expenses and other charges attributable
to each Subsidiary or business that was sold by the Borrower or a Subsidiary of
the Borrower in such period or attributable to each Subsidiary that in such
period ceased to be, and each business that in such period ceased to be owned
and operated solely by, a Wholly Owned Subsidiary of the Borrower, in each case
as though such sale had been consummated or such other event had occurred on the
first day of such period.

 

“Adjusted Total Revenue” shall mean, with respect to an Acquired Business or
Entity that is acquired in connection with a Permitted Acquisition, the revenues
that are included in the calculation of Adjusted Pro Form EBITDA for such
Permitted Acquisition.

 

-58-



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.06.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person, provided, that a Person shall not be deemed to be an
Affiliate solely as a result of a title or position held by such Person. A
Person shall be deemed to control a corporation if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such corporation
or (ii) to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agent” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Agreement” shall mean this Credit Agreement, as the same may be from time to
time modified, amended and/or supplemented.

 

“Applicable Margin” shall mean, (i) in the case of Term Loans maintained as (x)
Base Rate Loans, 2.00% and (y) Eurodollar Loans, 3.00% and (ii) in the case of
Revolving Loans, the rate per annum set forth below opposite the Rating Period
then in effect:

 

Rating
Period

--------------------------------------------------------------------------------

  

Base

Rate

Margin

--------------------------------------------------------------------------------

   

Eurodollar

Rate

Margin

--------------------------------------------------------------------------------

 

Category A Period

   1.50 %   2.50 %

Category B Period

   2.00 %   3.00 %

Category C Period

   2.25 %   3.25 %

Category D Period

   2.50 %   3.50 %

 

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the Total Commitment represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Asset Sale” shall mean any sale, transfer or other disposition consummated at
any time after the Effective Date by the Borrower or any of its Subsidiaries to
any Person (including by way of redemption by such Person) other than to the
Borrower or a Wholly-Owned Subsidiary of the Borrower of any asset (including,
without limitation, any capital stock or other securities of, or equity
interests in, another Person) other than sales of assets pursuant to Sections
8.07(ii), (vi) or (vii).

 

“Assignment Agreement” shall mean an Assignment Agreement in the form of Exhibit
K (appropriately completed).

 

-59-



--------------------------------------------------------------------------------

“Authorized Officer” shall mean any senior officer of the Borrower designated as
such in writing by the Borrower to, and found acceptable by, the Administrative
Agent.

 

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

 

“Base Rate” at any time shall mean the higher of (x) the rate which is 1/2 of 1%
in excess of the Federal Funds Effective Rate and (y) the Prime Rate as in
effect from time to time.

 

“Base Rate Loans” shall mean each Loan bearing interest at the rates provided in
Section 1.08(a).

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the incurrence of one Type of Loan hereunder by the
Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from a conversion or conversions on such date), having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 1.11(b) shall be considered part of any related
Borrowing of Eurodollar Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day, excluding Saturday, Sunday and any day which shall be in
the City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close, and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in U.S.
dollar deposits in the interbank Eurodollar market.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, and
all equivalent ownership interests in any Person that is not a corporation, and
any and all warrants, options and rights to purchase any of the foregoing.

 

-60-



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than ninety (90) days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

 

“Category A Period” shall mean, subject to the Category Rules, any time that (i)
the S&P Credit Rating is BB+ or higher or (ii) the Moody’s Credit Rating is Ba1
or higher.

 

“Category B Period” shall mean, subject to the Category Rules, any time that (i)
Category A Period is not applicable, (ii) the S&P Credit Rating is BB or higher
and (iii) the Moody’s Credit Rating is Ba2 or higher.

 

“Category C Period” shall mean, subject to the Category Rules, any time that (i)
neither a Category A Period nor a Category B Period is applicable, (ii) the S&P
Credit Rating is BB- or higher and (iii) the Moody’s Credit Rating is Ba3 or
higher.

 

“Category D Period” shall mean, subject to the Category Rules, any time that
either (i) the S&P Credit Rating is B+ or lower or (ii) the Moody’s Credit
Rating is B1 or lower.

 

“Category Rules” shall mean that the Rating Period applicable at any time shall
be (a) except as provided in clause (b) below, the highest Rating Period for
which the Borrower meets the criteria set forth for such Rating Period and (b)
if either S&P or Moody’s fails to have outstanding at the time a Credit Rating
due to the failure by the Borrower to provide requested information to, or
otherwise to fully cooperate with, such rating agency in establishing a Credit
Rating, a Category D Period. If the rating system of Moody’s and/or S&P shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, or if both Moody’s and S&P shall fail to have
outstanding a Credit Rating (other than by reason of the circumstances referred
to in clause (b) of the preceding sentence), the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the applicable Rating Period shall be
determined by reference to the ratings most recently in effect prior to such
change or cessation.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation

 

-61-



--------------------------------------------------------------------------------

or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Lender (or, for
purposes of Section 1.10(b), by any lending office of such Lender or by such
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(a) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” or “group” (as such terms are defined
for purposes of the Securities Exchange Act of 1934, as amended), excluding any
such person or group which owns 1% or more of the Borrower’s voting securities
on the Effective Date, becomes the “beneficial owner” (as so defined, except
that a Person shall be deemed to have “beneficial ownership” of all securities
that such Person has the right to acquire, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly, of more than 30% of the aggregate
outstanding voting securities of the Borrower (measured by voting power rather
than number of shares), or

 

(b) the first day on which a majority of the members of the board of directors
of the Borrower are not either (i) nominated by the board of directors of the
Borrower or (ii) appointed by directors so nominated,

 

(c) the Borrower consolidates with, or merges with or into, any Person, or any
Person consolidates with or merges with or into the Borrower, in any such event
pursuant to a transaction in which any of the outstanding voting securities of
the Borrower is converted into or exchanged for cash, securities or other
property, other than any such transaction where the voting securities of the
Borrower outstanding immediately prior to such transaction is converted into or
exchanged for voting securities of the surviving or transferee Person
constituting a majority of the aggregate outstanding shares of such voting
securities of such surviving or transferee Person (immediately after giving
effect to such conversion or exchange), or

 

(d) an event constituting a “Change of Control” (or similar event consisting of
or relating to any change in ownership, control or management of the Borrower,
however denominated) under any instrument evidencing, or indenture or agreement
governing, any Indebtedness of the Borrower or any of its Subsidiaries
outstanding in an aggregate amount exceeding $4,000,000, if the effect thereof
is to require, or permit any holder of such Indebtedness to require, any payment
or purchase or redemption offer to be made in respect of such Indebtedness.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder. Section references to the Code
are to the Code, as in effect at the date of this Agreement and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor.

 

“Collateral” shall mean all property with respect to which any security
interests have been granted (or purported to be granted) pursuant to any
Security Document.

 

-62-



--------------------------------------------------------------------------------

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., whether the
Term Loan Commitment or the Revolving Loan Commitment.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is or was under common control with the Borrower within the meaning of Section
4001 of ERISA or is or was part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate” shall mean a Compliance Certificate in the form of
Exhibit J (appropriately completed)

 

“Consolidated EBITDA” shall mean, for any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) to the extent,
and only to the extent, deducted in the computation of such Consolidated Net
Income, the aggregate amount of (i) Consolidated Interest Expense, (ii)
Consolidated Income Tax Expense, (iii) charges for amortization and depreciation
determined on a consolidated basis in accordance with GAAP, and (iv)
compensation expense accrued in respect of Stock Appreciation Rights or stock
options, minus (c) cash payments made in such period to honor, redeem or
discharge Stock Appreciation Rights or stock options.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (x) Consolidated EBITDA for such period to (y) Consolidated Fixed Charges for
such period.

 

“Consolidated Fixed Charges” for any period shall mean, with respect to the
Borrower and its Subsidiaries determined on a consolidated basis, the sum,
without duplication, of (i) the aggregate amount of cash interest expense
incurred by such Persons during such period and (ii) the aggregate amount of all
scheduled repayments of Indebtedness of such Persons required to be made during
such period, excluding Scheduled Repayments due and payable on January 31, 2008,
April 30, 2008, July 31, 2008 and the Term Loan Maturity Date.

 

“Consolidated Income Tax Expense” shall mean, with respect to any Person for any
period, charges for income taxes (and other taxes of a similar nature or imposed
in lieu thereof) accrued in or for such period by such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Indebtedness” shall mean, at any time, the aggregate outstanding
amount of all Indebtedness of the Borrower and its Subsidiaries that is set
forth, or under GAAP is required to be set forth, as a liability on a
consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP (including, without limitation, Accrued Look-Back Liabilities and
Accrued Retention Liabilities).

 

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such

 

-63-



--------------------------------------------------------------------------------

period; provided that the amortization of deferred financing, legal and
accounting costs with respect to this Agreement and all non-cash interest
expense shall (in each case) be excluded from Consolidated Interest Expense to
the extent same would otherwise have been included therein.

 

“Consolidated Interest Income” shall mean, for any Person for any period, the
aggregate amount of all items of interest income accrued by such Person and its
Subsidiaries for such period (whether or not actually paid during such period)
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any Person for any period, net
earnings (or loss) after income taxes of such Person and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, but
excluding (without duplication) (a) net earnings (or loss) of any Subsidiary of
such Person accrued prior to the date it became a Subsidiary and any other
earnings (or loss) of any Person or business acquired by such Person or any of
its Subsidiaries through purchase, merger or consolidation or otherwise and
earnings (or loss) of any business acquired by such Person or any of its
Subsidiaries, in each case for any period prior to the date of acquisition; (b)
any gain or loss (net of tax effects applicable thereto) resulting from the
sale, conversion or other disposition of capital assets other than in the
ordinary course of business; (c) non-cash charges for restructuring and
elimination of duplication relating to the combination of acquired operations;
(d) any non-cash extraordinary, unusual or nonrecurring gains or losses
(including, without limitation, as a result of the impairment of goodwill
required by SFAS 142); (e) any gain arising from any reappraisal or write-up of
assets; (f) any portion of the net earnings of any Subsidiary of such Person
that for any reason is unavailable for payment of dividends to such Person; (g)
any gain or loss (net of tax effects applicable thereto) during such period
resulting from the receipt of any proceeds of any insurance policy; (h) net
earnings of any Person that is not a Subsidiary of such Person in which such
Person or any of its Subsidiaries has an ownership interest, except to the
extent such net earnings have actually been received by such Person or any of
its Subsidiaries in the form of cash distributions; (i) any gain arising from
the acquisition of any Indebtedness or securities of such Person or any of its
Subsidiaries; (j) any portion of earnings attributable to minority interests in
any Subsidiary of such Person; (k) any portion of the net earnings of such
Person that cannot be freely converted into Dollars; (l) any non-cash gain or
loss resulting from discontinued operations; (m) any loss resulting from the
write-off of deferred financing costs incurred in connection with the
Refinancing and (n) any loss attributable to prepayment penalties incurred in
connection with the Refinancing.

 

“Consolidated Net Worth” shall mean, as of any date of determination, the Net
Worth of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

 

“Consolidated Total Revenue” shall mean, for any period, the aggregate amount of
all revenue of the Borrower and its Subsidiaries for such period on a
consolidated basis as determined in accordance with GAAP.

 

“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether

 

-64-



--------------------------------------------------------------------------------

directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the owner of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Credit Documents” shall mean this Agreement, the Notes, each Assignment
Agreement, the Security Documents, the Subsidiaries Guaranty and all other
documents, instruments and agreements entered into in connection herewith or
therewith.

 

“Credit Event” shall mean the making of a Loan or the issuance of a Letter of
Credit.

 

“Credit Facilities” shall mean, collectively, the Revolving Credit Facility and
the Term Loan Facility.

 

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

“Debt Service” shall mean, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period plus the amount
of all items included in the Consolidated Interest Income of such Person for
such period that, when accrued, were not currently payable in cash and (b)
scheduled principal payments or amortization in respect of Indebtedness of such
Person and its Subsidiaries for such period, whether or not paid.

 

“Default” shall mean any event, act or condition which, with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Designated Percentage” shall mean, for each fiscal year ending on a date set
forth below, the percentage set forth opposite such date:

 

Fiscal Year Ending:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

December 31, 2003

   0 %

December 31, 2004

   10 %

December 31, 2005

   12.5 %

December 31, 2006

   15 %

December 31, 2007

   20 %

December 31, 2008

   25 %

 

-65-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, as to any Person, all outstanding Capital Stock
issued by such Person or by any Affiliate of such Person:

 

(a) In respect of which such Person is, or upon the lapse of any period of time
or occurrence of any event (including consent thereto by any creditor of such
Person, but excluding such Person’s right to redeem such Capital Stock at the
sole option of such Person) might become, obligated to pay dividends or make
distributions except dividends and distributions that are to be paid or made
solely by issuance of Capital Stock that is issued by such issuer and does not
constitute Disqualified Stock; or

 

(b) that such Person is, or upon the lapse of any period of time or occurrence
of any event (including consent thereto by any creditor of such Person) might
become, obligated to redeem, purchase or exchange for cash or Indebtedness or
any other form of consideration, except (i) an undertaking to exchange such
Capital Stock solely for Capital Stock that is issued by the same issuer and
does not constitute Disqualified Stock, (ii) an undertaking by an issuer to
redeem its Capital Stock on any date occurring after the seventh anniversary of
the Closing Date, if such redemption is permitted at the time under any and all
indentures and agreements governing Indebtedness of the Borrower then
outstanding and if such redemption obligation by its terms is subordinated in
right of payment to such Indebtedness, (iii) any obligation of the Borrower to
repurchase Capital Stock held by a former employee of a Subsidiary of the
Borrower, on the terms described in Schedule 10(a), and (iv) any obligation of
the Borrower to repurchase, from any employee of the Borrower or any of its
Subsidiaries upon termination of such employee’s employment, any Capital Stock
issued to such employee.

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or any partnership or
membership interests of such Person outstanding on or after the Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other equity interests). Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

 

-66-



--------------------------------------------------------------------------------

“Documents” shall mean, collectively, (i) the Credit Documents and (ii) all
other documents, agreements and instruments executed in connection with the
Transaction.

 

“Dollar” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory
thereof.

 

“Effective Date” shall have the meaning provided in Section 5.01.

 

“Eligible Transferee” shall mean and include a commercial bank, insurance
company, mutual fund, financial institution, a “qualified institutional buyer”
(as defined in Rule 144A of the Securities Act), any fund that invests in bank
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than an individual and the Borrower and its Affiliates).

 

“Environmental Law” shall mean any federal, state, provincial, foreign or local
policy, statute, law, rule, regulation, ordinance, code or rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment (for purposes of this definition
(collectively, “Laws”)), relating to the environment, or Hazardous Materials or
health and safety to the extent such health and safety issues arise under the
Occupational Safety and Health Act of 1970, as amended, or any such similar
Laws.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” shall mean, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

-67-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

“ERISA Event” shall mean (a) the failure to make any required contribution to a
Plan, (b) a “prohibited transaction,” as such term is defined in Section 4975 of
the Code or a transaction subject to the prohibitions of Sections 406 or 407 of
ERISA, which could subject the Borrower, any of its Subsidiaries or any Commonly
Controlled Entity thereof to the tax or penalty on prohibited transactions
imposed by Section 4975 of the Code, liability under Section 502 of ERISA or any
other liability under ERISA or the Code or (c) a violation of the applicable
requirements of Sections 404 or 405 of ERISA, Section 4975 of the Code, the
exclusive benefit rule under Section 401(a) of the Code or any provision of
ERISA by the Borrower, any of its Subsidiaries or any Commonly Controlled
Entities or with respect to which the Borrower, any of its Subsidiaries or any
Commonly Controlled Entities may incur liability.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in Section 1.08(b).

 

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum that appears on page 3750 of the Dow
Jones Telerate Screen (or any successor page) for Dollar deposits with
maturities comparable to such Interest Period as of 11:00 A.M. (London time) on
the date which is two (2) Business Days prior to the commencement of such
Interest Period or, if such a rate does not appear on page 3750 of the Dow Jones
Telerate Screen (or any successor page), the offered quotations to first-class
banks in the London interbank market by JPMorgan Chase Bank for Dollar deposits
of amounts in same day funds comparable to the outstanding principal amount of
such Dollar denominated Loan with maturities comparable to such Interest Period
determined as of 11:00 A.M. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period divided (and rounded upward to
the next whole multiple of 1/16 of 1%) by (ii) a percentage equal to 100% minus
the then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 9.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Excess Cash Payment Period, (a) their
Consolidated EBITDA for such Excess Cash Payment Period minus (b) the sum of (i)
Debt Service for such Excess Cash Payment Period actually paid in cash, (ii) any
voluntary prepayments of Term Loans during such Excess Cash Payment Period,
(iii) Capital Expenditures made in cash in such Excess Cash

 

-68-



--------------------------------------------------------------------------------

Payment Period and permitted hereunder, (iv) liabilities for income taxes (and
other taxes of a similar nature or imposed in lieu thereof) paid in cash during
such Excess Cash Payment Period, (v) an amount equal to any increase in Noncash
Working Capital during such Excess Cash Payment Period and (vi) 100% of the
excess, if any, of the aggregate amount of cash payments of Acquisition
Consideration and fees and costs for any Permitted Acquisition paid during such
Excess Cash Payment Period, over the Acquisition Funding incurred during such
Excess Cash Payment Period, plus (c) an amount equal to any decrease in Noncash
Working Capital during such Excess Cash Payment Period.

 

“Excess Cash Payment Date” shall mean the date occurring ninety (90) days after
the last day of each fiscal year of the Borrower (beginning with its fiscal year
ending on December 31, 2003).

 

“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date, the immediately preceding fiscal year of the
Borrower.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
September 17, 1999, among the Borrower, the lenders from time to time party
thereto, Credit Lyonnais Cayman Island Branch, as administrative agent and
JPMorgan Chase Bank, as syndication agent, as in effect on the Effective Date
(immediately prior to giving effect to the Transaction).

 

“Expected Contingent Consideration” shall mean at any time the difference
between (x) the aggregate amount of all deferred payments (whether or not
contingent) reasonably expected to be owed by the Borrower or any of its
Subsidiaries as consideration for an asset sale consummated pursuant to Section
8.07(iv), which are not evidenced by a promissory note that has been pledged as
Collateral (with the amount of any such deferred payment to be determined in
good faith by the senior management of the Borrower and the Administrative
Agent), less (y) the sum of (I) any cash received in respect of any such
deferred payment and (II) with respect to any such deferred payment which is
contingent upon the satisfaction of any condition, threshold or hurdle, the
amount of such deferred payment that can no longer be earned (determined in good
faith by the senior management of the Borrower and the Administrative Agent)
because such condition, threshold or hurdle is not capable of being satisfied.

 

“Expiration Date” shall mean September 30, 2003.

 

“Federal Funds Effective Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected in good faith by the Administrative
Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
3.01.

 

-69-



--------------------------------------------------------------------------------

“Fiduciary Cash” shall mean premiums received by the Borrower or any of its
Subsidiaries for account of any insurance carrier and not yet remitted to such
insurance carrier, if such premiums are restricted as to use pursuant to any
applicable law or agreement.

 

“Financial Statement Delivery Date” shall mean each date upon which the
Borrower’s audited annual financial statements are delivered pursuant to Section
7.01(a).

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary such Person that is
not a Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America; it being understood and agreed that determinations in accordance
with GAAP for purposes of Section 8, including defined terms as used therein,
are subject (to the extent provided therein) to Section 12.07(a).

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any Applicable Insurance Regulatory Authority.

 

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic pollutants”, “contaminants” or “pollutants” under any
Environmental Law, or words of similar meaning and regulatory effect.

 

“Indebtedness” shall mean, with respect to any Person:

 

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, except, if incurred in the ordinary course of
business, (i) return premiums from insurance carriers, (ii) amounts currently
payable to insurance carriers and others resulting from premiums and fees
received from insureds and other clients, and (iii) claim payments from
insurance carriers held for remittance to insureds;

 

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

(c) all obligations of such Person upon which interest charges are customarily
paid;

 

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

 

(e) all obligations of such Person in respect of the deferred purchase price of
property or services, other than current accounts payable and accruals incurred
in the

 

-70-



--------------------------------------------------------------------------------

ordinary course of business, including (i) all Acquisition Consideration for any
Permitted Acquisition that is not paid in cash at the consummation thereof,
except Equity Interests of the Borrower, and (ii) all liabilities incurred prior
to the Effective Date in connection with any acquisition that would constitute
Acquisition Consideration if such acquisition had been a Permitted Acquisition
consummated after the Effective Date;

 

(f) all obligations of such Person or any other Person secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien (except a Permitted Lien) on property then owned or
thereafter to be acquired by such Person, whether or not such Person has assumed
liability for the payment of such obligations;

 

(g) all Contingent Obligations of such Person;

 

(h) all Capitalized Lease Obligations of such Person;

 

(i) all obligations of such Person, contingent or otherwise, in respect of
letters of credit, bankers acceptances or other financing instruments;

 

(j) all Interest Rate Protection Agreements of such Person, contingent or
otherwise;

 

(k) all obligations of such Person, contingent or otherwise, under Profit
Payment Agreements; and

 

(l) all Equity Interests that are, as to such Person, Disqualified Stock.

 

“Indebtedness to be Refinanced” shall mean, collectively, the Initial
Indebtedness to be Refinanced and the Post-Closing Indebtedness to be
Refinanced.

 

“Indemnitee” shall have the meaning provided in Section 12.01(b) of this
Agreement.

 

“Initial Indebtedness to be Refinanced” shall mean the Indebtedness under the
Existing Credit Agreement and the other Indebtedness set forth on Schedule 10(b)
which will be refinanced on the Effective Date.

 

“Intellectual Property” shall have the meaning provided in Section 6.09 of this
Agreement.

 

“Intercompany Loan” shall have the meaning provided in Section 8.09(ix).

 

“Intercompany Notes” shall mean promissory notes, in the form of Exhibit L,
evidencing Intercompany Loans

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 1.09.

 

-71-



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 8.09.

 

“Issuing Lender” shall mean JPMorgan Chase Bank.

 

“LC Disbursement” shall mean a payment by the Issuing Lender pursuant to a
Letter of Credit.

 

“Legal Requirements” shall mean all applicable laws, rules and regulations made
by any governmental body or regulatory authority (including, without limitation,
any Applicable Insurance Regulatory Authority) having jurisdiction over the
Borrower or a Subsidiary of the Borrower.

 

“Lender” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

 

“Letter of Credit Request” shall have the meaning provided in Section 2.02(a).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Supportable Obligations” shall mean obligations of the
Borrower or any of its Subsidiaries to any other Person which are permitted to
exist pursuant to the terms of this Agreement.

 

“Letters of Credit” shall have the meaning provided in Section 2.01(a).

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any understanding or agreement to repurchase any property or assets
sold by the Borrower or any of its Subsidiaries (including sales of accounts
receivable or notes with recourse to the Borrower or any of its Subsidiaries),
or the assignment of any right to receive income, or the filing of any financing
statement under the UCC or any other similar notice under any similar recording
or notice statute relating to any property.

 

“Loan” or “Loans” shall mean each Term Loan and each Revolving Loan.

 

“Look-Back Liability” shall mean any liability incurred by the Borrower (and not
guaranteed by any Subsidiary of the Borrower) in connection with a Permitted
Acquisition if (a) such liability is contingent upon the achievement of
Consolidated EBITDA or revenues for a specified determination period by the
Acquired Entity or Business acquired pursuant to such

 

-72-



--------------------------------------------------------------------------------

Permitted Acquisition in an amount exceeding the Consolidated EBITDA or revenues
targeted by the Borrower for such determination period at the time of the
acquisition, (b) the Acquisition Consideration (if any) relating to the
achievement of such targeted thresholds, that is not payable within thirty (30)
days following the final determination of the amount of such Acquisition
Consideration, shall be evidenced solely by USI Seller Notes, and (c) such
liability is not secured by a Lien upon any property of the Borrower or any of
its Subsidiaries.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, financial condition or prospects of the Borrower
and its Subsidiaries taken as a whole or (ii) a material adverse effect on (x)
the rights and remedies of the Administrative Agent or the Lenders under the
Credit Documents, (y) the ability of any Credit Party to perform its obligations
under the Credit Documents to which it is a party or (z) the legality, validity
or enforceability of any Credit Document.

 

“Maturity Date”, with respect to any Tranche of Loans, shall mean the Term Loan
Maturity Date or the Revolving Loan Maturity Date, as the case may be.

 

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, $1,000,000 and
(ii) for Term Loans, $5,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Moody’s Credit Rating” shall mean at any time, the rating level (it being
understood that numerical modifiers and (+) (-) modifiers shall constitute
rating levels) then assigned by Moody’s to the Borrower’s senior secured
long-term debt.

 

“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower, a Subsidiary of the Borrower or
an ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Borrower, a Subsidiary of the Borrower or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.

 

“Net Cash Earnings” shall mean the Consolidated Net Income of the Borrower and
its Subsidiaries for such period, plus to the extent, and only to the extent,
deducted in the computation of such Consolidated Net Income, the aggregate
amount of all charges for amortization of intangible assets during such period,
determined on a consolidated basis in accordance with GAAP.

 

“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment, the Total Term Loan Commitment and/or repayment of
Term Loans pursuant to Section 4.02, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.

 

-73-



--------------------------------------------------------------------------------

“Net Sale Proceeds” shall mean for any sale of assets, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from any
sale of assets, net of (i) reasonable transaction costs (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and reasonable legal, advisory and other fees and expenses, including title and
recording expenses, associated therewith) and payments of unassumed liabilities
relating to the assets sold at the time of, or within thirty (30) days after,
the date of such sale, (ii) the amount of such gross cash proceeds required to
be used to repay any Indebtedness (other than Indebtedness of the Lenders
pursuant to this Agreement) which is secured by the respective assets which were
sold, and (iii) the estimated marginal increase in income taxes which will be
payable by the Borrower’s consolidated group with respect to the fiscal year in
which the sale occurs as a result of such sale; provided, however, that such
gross proceeds shall not include any portion of such gross cash proceeds which
the Borrower determines in good faith should be reserved for post-closing
adjustments (including indemnification payments) (in the event such amount of
gross cash proceeds so reserved exceeds $500,000, to the extent the Borrower
delivers to the Lenders a certificate signed by its chief financial officer or
treasurer, controller or chief accounting officer as to such determination), it
being understood and agreed that on the day that all such post-closing
adjustments have been determined (which shall not be later than six (6) months
following the date of the respective asset sale), the amount (if any) by which
the reserved amount in respect of such sale or disposition exceeds the actual
post-closing adjustments payable by the Borrower or any of its Subsidiaries
shall constitute Net Sale Proceeds on such date received by the Borrower and/or
any of its Subsidiaries from such sale, lease, transfer or other disposition.

 

“Net Worth” shall mean, as to any Person, the sum of its capital stock
(including, without limitation, its preferred stock), capital in excess of par
or stated value of shares of its capital stock (including, without limitation,
its preferred stock), retained earnings and any other account which, in
accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the effects of Financial Accounting Statement No. 115,
provided however, notwithstanding any contrary treatment provided for by GAAP
(as stipulated pursuant to Section 12.07(a)), the recorded amount of any
redeemable common stock of such Person shown on the balance sheet of such Person
under GAAP (as in effect on the Effective Date) shall be included in any
determination of Net Worth.

 

“Noncash Working Capital” shall mean, as to any Person at any time, the
difference between (i) the current assets of such Person and its Subsidiaries at
such time, determined on a consolidated basis in accordance with GAAP but
without counting cash and Cash Equivalents, and (ii) the current liabilities of
such Person and its Subsidiaries at such time, determined on a consolidated
basis in accordance with GAAP, but without counting (x) current maturities of
long-term debt and (y) current liabilities attributable to pension or other
post-retirement benefits which are not paid in cash during the fiscal year in
which any such determination is made.

 

“Non-Lender Secured Letters of Credit” means letters of credit issued by
financial institutions that are not Lenders and which may be secured by cash and
Cash Equivalents.

 

“Note” shall mean each Term Note and each Revolving Note.

 

-74-



--------------------------------------------------------------------------------

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

“Notice of Conversion” shall have the meaning provided in Section 1.06.

 

“Notice Office” shall mean the office of the Administrative Agent at 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention: Alma Gonzalez, Telephone:
(713) 750-3522, Facsimile: (713) 750-2223, or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

 

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the Issuing Lender or any Lender pursuant to the terms of
this Agreement or any other Credit Document.

 

“Participant” shall have the meaning provided in Section 2.03(a).

 

“Payment Office” shall mean the office of the Administrative Agent at 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention: Alma Gonzalez, Telephone:
(713) 750-3522, Facsimile: (713) 750-2223, or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or any of its
Subsidiary Guarantors of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower or a
Subsidiary Guarantor, with the Borrower or such Subsidiary Guarantor being the
surviving corporation), provided that (in each case) (A) the consideration paid
by the Borrower or such Subsidiary Guarantor consists solely of cash (including
proceeds of Revolving Loans), the issuance or incurrence of Indebtedness
otherwise permitted by Section 8.05, the issuance of common equity of the
Borrower or Qualified Preferred Stock of the Borrower in each case to the extent
no Default or Event of Default exists pursuant to Section 9.10 or would result
therefrom and the assumption/acquisition of any Indebtedness (calculated at face
value) which is permitted to remain outstanding in accordance with the
requirements of Section 8.05, (B) in the case of the acquisition of 100% of the
Equity Interests of any Person (including way of merger), such Person shall own
no Equity Interests of any other Person (excluding de minimis amounts) unless
either (x) such Person owns 100% of the Equity Interests of such other Person or
(y) any non-Wholly Owned Subsidiary of such Person was non-Wholly Owned prior to
the date of such Permitted Acquisition of such Person, (C) the Acquired Entity
or Business acquired pursuant to the respective Permitted Acquisition is in a
business permitted by Section 7.11, (D) substantially all of the business,
division or product line acquired pursuant to the respective Permitted
Acquisition, or the business of the Acquired Person and its Subsidiaries taken
as a whole, is in the United States and (E) all applicable requirements of
Sections 7.13, 8.07 and 8.14 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

-75-



--------------------------------------------------------------------------------

“Permitted Businesses” shall mean, at any time, businesses of the type (i)
conducted by the Borrower or any of its Subsidiaries as of the date of this
Agreement, including, without limitation, the sale of insurance (other than
title insurance), annuities and securities; “work-site” marketing involving the
sale of insurance on employers’ premises (other than title insurance); financing
insurance premiums for brokerage customers on terms customary for insurance
brokers; licensing software used in the insurance brokerage industry; acting as
a 401(k) administrator, third party administrator, human resource outsourcing,
or managing general agency; acting as an annuity sales company, asset management
company, securities brokerage firm, registered broker-dealer, registered
investment advisor or service company handling stock and bond trades (other than
securities underwriting and dealing activities); payroll servicing; acting as a
captive insurance management company (providing services including the exercise
of underwriting authority delegated by an insurance company, but not including
the acceptance of any risk of underwriting losses); providing loss control and
risk analysis services, association and affinity group marketing, consulting or
plan design with respect to qualified and non-qualified retirement programs,
management of the request for proposal process on behalf of clients seeking
retirement and other benefit program administration or outsourcing services,
health and welfare program enrollment and communication and health and welfare
service call center support or (ii) conducted by an Acquired Entity or Business
acquired pursuant to a Permitted Acquisition and which do not qualify as a
“Permitted Business” pursuant to preceding clause (i), so long as (and only so
long as) (x) such business does not represent more than 15% of the Adjusted
Total Revenues of the business acquired pursuant to such Permitted Acquisition,
(y) the Consolidated Total Revenue of the Borrower and its Subsidiaries
generated by all such businesses described in this clause (ii) for the
twelve-month period then last ended does not exceed $2,000,000 and (z) such
business is sold or otherwise disposed of as soon as reasonably practicable
following the consummation of such Permitted Acquisition (but, in any event,
within one year following such Permitted Acquisition), it being understood that
if any business or businesses described in this clause (ii) do not at any time
meet the requirements of preceding clause (x), (y) or (z), same shall cease to
constitute a “Permitted Business” for all purposes under this Agreement.

 

“Permitted Liens” shall have the meaning provided in Section 8.06.

 

“Permitted Prepayments” shall mean (a) any prepayment of Indebtedness that (i)
is secured by a Permitted Lien on any property that has been sold by the
Borrower or any of its Subsidiaries to any Person other than the Borrower or any
of its Subsidiaries and (ii) must be prepaid by reason of such sale in an amount
that does not exceed the aggregate amount of the cash purchase consideration
received by the Borrower or any of its Subsidiaries at the time of such sale;
(b) any prepayment of the Loans; (c) any prepayment of Indebtedness of any
Subsidiary of the Borrower that is payable to the Borrower; (d) so long as no
Event of Default has occurred and is continuing, any prepayment of Indebtedness
permitted under Section 8.05(x); or (e) any prepayment of Permitted Seller Debt
with the prior written consent of the Required Lenders.

 

“Permitted Seller Debt” shall mean (i) USI Seller Notes; (ii) Look-Back
Liabilities; and (iii) Retention Liabilities.

 

-76-



--------------------------------------------------------------------------------

“Permitted Subsidiary Bank Debt” means unsecured Indebtedness incurred by any
Subsidiary of the Borrower from any bank or other financial institution, or
insurance carrier.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five (5) year period immediately following
the latest date on which the Borrower, or a Subsidiary of the Borrower or an
ERISA Affiliate maintained, contributed to or had an obligation to contribute to
such plan, but excluding all Multiemployer Plans.

 

“Pledge Agreement” shall have the meaning provided in Section 5.01(j).

 

“Post-Closing Indebtedness to be Refinanced” shall mean the Indebtedness set
forth on Schedule 10(b) that is to be refinanced after the Effective Date and
prior to the 30th day following the Effective Date.

 

“Pre-Acquisition Adjusted EBITDA” shall mean, with respect to an Acquired
Business or Entity that is acquired in connection with a Permitted Acquisition,
the Consolidated EBITDA of such Acquired Business or Entity determined on a
month-by-month basis for a twelve-month period ending within three months
immediately preceding such acquisition and adjusted by the Borrower reasonably
and in good faith (in a manner consistent with the agreement governing such
acquisition) so as to add back employee compensation and rental expense items
that will be eliminated after such acquisition, eliminate noncontinuing or
nonrecurring revenues, and otherwise reflect changes in continuing revenues and
expenses resulting from events occurring prior to or in connection with such
acquisition.

 

“Preferred Stock” as applied to the capital stock of any Person, means capital
stock of such Person (other than common stock of such Person) of any class or
classes (however designed) that ranks prior, as to the payment of dividends or
as to the distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of capital stock of any
other class of such Person, and shall include any Qualified Preferred Stock and
any Disqualified Preferred Stock.

 

“Prime Rate” shall mean the rate which JPMorgan Chase Bank announces from time
to time as its prime commercial lending rate, the Prime Rate to change when and
as such prime commercial lending rate changes. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. JPMorgan Chase Bank may make commercial loans or other loans at
rates of interest at, above or below the Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance Permitted

 

-77-



--------------------------------------------------------------------------------

Acquisitions) or Preferred Stock (other than Qualified Preferred Stock) after
the first day of the relevant Calculation Period as if such Indebtedness or
Preferred Stock had been incurred or issued (and the proceeds thereof applied)
on the first day of the relevant Calculation Period, (y) the permanent repayment
of any Indebtedness (other than revolving Indebtedness except to the extent paid
with Permitted Debt or Disqualified Stock) or Preferred Stock (other than
Qualified Preferred Stock) after the first day of the relevant Calculation
Period as if such Indebtedness or Preferred Stock had been retired or redeemed
on the first day of the relevant Calculation Period and (z) the Permitted
Acquisition, if any, then being consummated as well as any other Permitted
Acquisition consummated after the first day of the relevant Calculation Period
and on or prior to the date of the respective Permitted Acquisition then being
effected, with the following rules to apply in connection therewith:

 

(i) all Indebtedness and Preferred Stock (other than Qualified Preferred Stock)
(x) (other than revolving Indebtedness, except to the extent same is incurred to
finance the Transaction, to refinance other outstanding Indebtedness, or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination (and thereafter in the case of projections pursuant to Section
7.13(a)(iv)) and (y) (other than revolving Indebtedness except to the extent
paid with Permitted Debt or Disqualified Preferred Stock) permanently retired or
redeemed after the first day of the relevant Calculation Period shall be deemed
to have been retired or redeemed on the first day of the respective Calculation
Period and remain retired through the date of determination (and thereafter in
the case of projections pursuant to Section 7.13(a)(iv));

 

(ii) all Indebtedness or Preferred Stock (other than Qualified Preferred Stock)
assumed to be outstanding pursuant to preceding clause (i) shall be deemed to
have borne interest or accrued dividends, as the case may be, at (x) the rate
applicable thereto, in the case of fixed rate Indebtedness or Preferred Stock or
(y) the rates which would have been applicable thereto during the respective
period when same was deemed outstanding, in the case of floating rate
Indebtedness or Preferred Stock (although interest expense with respect to any
Indebtedness or Preferred Stock for periods while same was actually outstanding
during the respective period shall be calculated using the actual rates
applicable thereto while same was actually outstanding); provided that for
purposes of calculations pursuant to Section 7.13(a)(iv), all Indebtedness or
Preferred Stock (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii) in making any determination of Adjusted Pro Forma EBITDA on a Pro Forma
Basis, pro forma effect shall be given to the Pre-Acquisition Adjusted EBITDA of
any Acquired Entity or Business acquired in an Permitted Acquisition effected
during the respective Test Period in accordance with the requirements of the
definition of “Pre-Acquisition Adjusted EBITDA”.

 

-78-



--------------------------------------------------------------------------------

“Profit Payment Agreements” shall mean, in respect of any Person, all agreements
pursuant to which such Person is or may become obligated to make any payment the
amount of which is, or the terms of payment of which are, in any respect subject
to or contingent upon the revenues, income, cash flow or profits (or the like)
of any Person or business (except commissions and bonuses payable for services
rendered on terms comparable to those offered other similarly situated employees
and not constituting Stock Appreciation Rights or Acquisition Consideration) and
includes, in the case of the Borrower, all Stock Appreciation Rights.

 

“Projections” shall have the meaning provided in Section 5.01(m)(ii).

 

“Qualified Preferred Stock” shall mean any Preferred Stock of the Borrower, the
express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of the Borrower
relating to outstanding indebtedness and which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including any change of control or change of
ownership), cannot mature and is not mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including, without
limitation, upon the occurrence of a change of control or change of ownership),
in whole or in part, on or prior to the date occurring two (2) years after the
Term Loan Maturity Date.

 

“Quarterly Payment Date” shall mean the last Business Day of each of March,
June, September and December.

 

“Rating Period” shall mean, at any time, any of the Category A Period, the
Category B Period, the Category C Period or the Category D Period as then in
effect.

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any insurance or condemnation proceeds (other than (x) proceeds
from business interruption insurance or (y) up to $200,000 of any insurance or
condemnation proceeds received in any fiscal year) payable (i) by reason of
theft, physical destruction or damage or any other similar event with respect to
any properties or assets of the Borrower or any of its Subsidiaries, (whether
under any policy of insurance required to be maintained under Section 8.06 or
otherwise) and (ii) by reason of any condemnation, taking, seizing or similar
event with respect to any properties or assets of the Borrower or any of its
Subsidiaries.

 

“Refinancing” shall mean (i) the refinancing of the Existing Credit Agreement
and the other Initial Indebtedness to be Refinanced with the Loans and Letters
of Credit made available hereunder, on the terms set forth in Sections 5.01(g)
and (h) and (ii) the refinancing of the Post-Closing Indebtedness to be
Refinanced with the Loans and Letters of Credit made available hereunder, on the
terms set forth in Section 7.14.

 

“Register” shall have the meaning provided in Section 12.05.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

-79-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
trustees and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” shall mean Lenders the sum of whose outstanding Term Loans
and Revolving Loan Commitments (or, if after the termination thereof,
outstanding Revolving Loans and Letter of Credit Outstandings) represent an
amount greater than 50% of the sum of (i) the total outstanding Term Loans of
Lenders and (ii) the Total Revolving Loan Commitment (or if after termination
thereof, the sum of the then total outstanding Revolving Loans of Lenders and
the aggregate RL Percentages of all Lenders of the total Letter of Credit
Outstandings) at such time.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Retention Liability” shall mean any liability incurred by the Borrower (and not
guaranteed by any Subsidiary of the Borrower) in connection with a Permitted
Acquisition if such liability (a) is contingent upon the revenues earned by the
Acquired Entity or Business acquired pursuant to such Permitted Acquisition and
(b) is not secured by a Lien upon any property of the Borrower or any of its
Subsidiaries.

 

“Revolving Credit Facility” shall mean the four-year $30,000,000 revolving
credit facility governed by this Agreement.

 

“Revolving Credit Maturity Date” shall mean August 11, 2007.

 

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

 

“Revolving Loan Commitment” shall mean, with respect to each RL Lender, the
amount set forth opposite such Lender’s name in Schedule I directly below the
column entitled “Revolving Loan Commitment,” as the same may be reduced from
time to time pursuant to Sections 3.02, 3.03, 4.02 and/or Section 9.

 

“Revolving Note” shall have the meaning provided in Section 1.05(a).

 

“RL Commitment Fee” shall have the meaning provided in Section 3.01(a).

 

“RL Lender” shall mean at any time each Lender with a Revolving Loan Commitment
or with an outstanding Revolving Loan.

 

-80-



--------------------------------------------------------------------------------

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of the Lenders shall be determined immediately prior
(and without giving effect) to such termination.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

“S&P Credit Rating” shall mean at any time, the rating level (it being
understood that numerical modifiers and (+) (-) modifiers shall constitute
rating levels) then assigned by S&P to the Borrower’s senior secured long-term
debt.

 

“Scheduled Repayment” shall have the meaning provided in Section 4.02(b).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).

 

“Secured Creditors” shall have the meaning provided in the Security Documents.

 

“Security Documents” shall mean the Pledge Agreement and each Additional
Security Document.

 

“Solvent” shall mean, with respect to any Person at any time, that (a) the
“present fair saleable value” of the property of such Person at such time would
exceed the debts of such Person, contingent or otherwise, (b) such Person would
not at such time have an unreasonably small amount of capital with which to
conduct its business, and (c) such Person would at such time be able to pay its
debts as they mature or otherwise become payable; in each case after giving
effect to the Loans to be made at such time and to the application of the
proceeds thereof. For this purpose, (i) “debt” means any liability on a “claim,”
and (ii) “claim” means any (A) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal equitable, secured or unsecured, or (B)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could be met).

 

-81-



--------------------------------------------------------------------------------

“Stock Appreciation Rights” shall mean an obligation of the Borrower arising
under the U.S.I. Holdings Corporation 2002 Equity Incentive Plan to make a
payment to an employee of the Borrower upon termination of his or her employment
in an amount contingent upon an increase in the value of the Capital Stock of
the Borrower after the date such obligation was incurred, if such obligation
constitutes the liability solely of the Borrower and is not guaranteed by any
Subsidiary of the Borrower or secured by any Lien on any property of the
Borrower and its Subsidiaries.

 

“Stockholders Equity” shall mean, for any Person at any time, the stockholders’
equity that would be shown on the balance sheet of such Person and its
Subsidiaries prepared at such time on a consolidated basis in accordance with
GAAP.

 

“Subordinated Indebtedness” shall mean any unsecured Indebtedness (a) incurred
by the Borrower after the date of this Agreement, (b) either (i) not guaranteed
by any Subsidiary of the Borrower or (ii) guaranteed on a subordinated basis by
one or more Subsidiary Guarantors, (c) in amounts, pursuant to agreements, and
on terms and conditions (including, without limitation, subordination
provisions, redemption provisions, voting rights, maturities, covenants,
defaults, standstill provisions and remedies), in form and substance
satisfactory to and approved in writing by the Agents, (d) having a final
maturity no earlier than August 11, 2009 and no amortization prior to such final
maturity and (e) subordinated and junior in right of payment to the Loans and
other Obligations and any extension, renewal, refinancing, refunding or
replacement thereof (whether or not for an increased amount) on the terms and
conditions so approved.

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.01(k).

 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% voting interest at the time for the board of
directors or equivalent body. Unless otherwise expressly provided, all
references to “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Subsidiary of the Borrower
that is or becomes a party to the Subsidiaries Guaranty.

 

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Taxes” shall have the meaning provided in Section 4.04(a).

 

“Term Loan Commitment” shall mean, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule I directly below the column
entitled “Term Loan Commitment”, as the same may be reduced or terminated
pursuant to Sections 3.03(a) or (b).

 

-82-



--------------------------------------------------------------------------------

“Term Loan Facility” shall mean the five-year $125,000,000 term loan facility
governed by this Agreement.

 

“Term Loan Maturity Date” shall mean August 11, 2008.

 

“Term Loans” shall have the meaning provided in Section 1.01(a).

 

“Term Note” shall have the meaning provided in Section 1.05(a).

 

“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Borrower then last ended (in each case taken as one accounting
period).

 

“Total Commitment” shall mean, at any time, the sum of the Term Loan Commitment
and the Total Revolving Loan Commitment.

 

“Total Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Indebtedness at such time to Adjusted Pro Forma EBITDA for the Test Period then
most recently ended.

 

“Total Revolving Loan Commitment” shall mean the sum of the Revolving Loan
Commitments of each of the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
each Lender.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, (i) the
Total Revolving Loan Commitment at such time less (ii) the sum of (I) the
aggregate principal amount of all Revolving Loans outstanding at such time plus
(II) the Letter of Credit Outstandings at such time.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Term Loans and
Revolving Loans.

 

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the entering into of the Credit Documents and the incurrence of all Loans
and issuance of all Letters of Credit hereunder on the Effective Date, and (iii)
the payment of all fees and expenses in connection with the foregoing.

 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Unpaid Drawings” shall have the meaning provided in Section 2.04(a).

 

-83-



--------------------------------------------------------------------------------

“Unutilized Revolving Loan Commitment” with respect to any RL Lender at any time
shall mean such RL Lender’s Revolving Loan Commitment at such time less the sum
of (i) the aggregate outstanding principal amount of all Revolving Loans made by
such RL Lender and (ii) such RL Lender’s RL Percentage of the total Letter of
Credit Outstandings at such time.

 

“USI Seller Note” shall mean a promissory note issued by the Borrower in payment
of Acquisition Consideration for a Permitted Acquisition, or issued by the
Borrower in exchange for any promissory note of the Borrower or any of its
Subsidiaries issued to pay a portion of the purchase consideration for an
acquisition consummated by the Borrower or any of its Subsidiaries prior to the
date of this Agreement, if (a) such promissory note constitutes the liability
solely of the Borrower, (b) no Subsidiary of the Borrower is directly or
indirectly liable (under any Contingent Obligation or otherwise) for the payment
of such promissory note or the performance or observance of any obligation of
the Borrower and (c) such promissory note is not directly or indirectly secured
by any Lien, and is not the subject of any agreement or undertaking pursuant to
which a Lien may be granted, upon any present or future property of any
Subsidiary of the Borrower and (d) such promissory note is subject to such other
terms and conditions as are set forth in the letter agreement dated as of August
11, 2003 between the Borrower and the Administrative Agent.

 

“USIS” shall mean USI Insurance Services Corp., a Delaware corporation and a
Wholly Owned Subsidiary of the Borrower.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

 

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile device, telegraph or cable.

 

SECTION 11. The Agents.

 

11.01 Appointment. Each of the Lenders and the Issuing Lender hereby irrevocably
appoints the Administrative Agent as its agent (for purposes of this Section 11,
the term “Administrative Agent” shall mean JPMorgan Chase Bank in its capacity
as Administrative Agent hereunder and Collateral Agent pursuant to the Security
Documents) and Bank of America, N.A. as Syndication Agent and authorizes the
Administrative Agent and the Syndication Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
and the Syndication Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

11.02 Agents in their Individual Capacity. The banks serving as the
Administrative Agent and Syndication Agent hereunder shall have the same rights
and powers in

 

-84-



--------------------------------------------------------------------------------

its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent or Syndication Agent, as the case may be,
and such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent or the
Syndication Agent hereunder.

 

11.03 Exculpatory Provisions. Neither the Administrative Agent nor the
Syndication Agent shall have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) the
Administrative Agent and the Syndication Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent and the Syndication Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent and the Syndication Agent are required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.11), and (c) except as expressly set forth herein,
neither Administrative Agent nor the Syndication Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the banks serving as Administrative Agent and Syndication Agent or
any of their respective Affiliates in any capacity. Neither the Administrative
Agent nor the Syndication Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.11) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent and the Syndication
Agent shall each be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent or the Syndication
Agent, as the case may be, by the Borrower or a Lender, and neither the
Administrative Agent nor the Administrative Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or the Syndication Agent.

 

11.04 Reliance by the Agents. The Administrative Agent and the Syndication Agent
shall each be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Administrative Agent and the Syndication Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent and the Syndication Agent may each
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

-85-



--------------------------------------------------------------------------------

11.05 Delegation of Duties. The Administrative Agent and the Syndication Agent
may each perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent or the
Syndication Agent, as the case may be. The Administrative Agent, the Syndication
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent, the Syndication Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and Syndication Agent.

 

11.06 Resignation. (a) Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Lender and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Section 11 and Section 12.01 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(b) The Syndication Agent may resign from the performance of all its functions
and duties hereunder and/or under the other Credit Documents at any time by
giving five (5) Business Days’ prior written notice to the Lenders. Such
resignation shall take effect at the end of such five Business Day period. Upon
the effectiveness of the resignation of the Syndication Agent, the
Administrative Agent shall assume all of the functions and duties of such the
Syndication Agent hereunder and/or under the other Credit Documents.

 

11.07 Non-Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Syndication Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Syndication Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

 

-86-



--------------------------------------------------------------------------------

SECTION 12. Miscellaneous.

 

12.01 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agents and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein (up to $50,000, including due diligence and travel costs),
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, the Issuing Lender or any Lender, including the fees, charges and
disbursements of any counsel for any Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 12.01, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify each Agent, the Issuing Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or the Issuing Lender under paragraph (a) or (b) of this
Section 12.01, (x) each Lender severally agrees to pay to such Agent, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount and
(y) each RL Lender severally agrees to pay to the Issuing Lender, such RL
Lender’s RL Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Lender in its capacity as such.

 

-87-



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section 12.01 shall be payable promptly after
written demand therefor.

 

12.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and continuance of an Event of Default, each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations and
liabilities of the Borrower to such Lender or any other Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations of the Borrower purchased by such
Lender or any other Lender pursuant to Section 12.06(b), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. Each Lender is hereby
designated the agent of all other Lenders for purposes of effecting set off
pursuant to this Section 12.02 and the Borrower hereby grants to each Lender for
such Lender’s own benefit and as agent for all other Lenders a continuing
security interest in any and all deposits, accounts or moneys of the Borrower
maintained from time to time with such Lender.

 

12.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered, if to the Borrower, at the address
specified opposite its signature below; if to any Lender, at its address
specified for such Lender on Schedule II hereto; or, at such other address as
shall be designated by any party in a written notice to the other parties
hereto. All such notices and communications shall be mailed, telegraphed,
telexed, telecopied, cabled or sent by overnight courier and shall be effective
when received.

 

12.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, the Borrower may not assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Lenders. Each Lender may at any time grant participations in any of its
rights hereunder or under any of its Notes to any bank or

 

-88-



--------------------------------------------------------------------------------

other financial institution; provided that in the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents, including rights of consent, approval or
waiver (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to receive the
additional amounts under Sections 1.10, 1.12 and 4.04 of this Agreement to, and
only to, the extent that such Lender would be entitled to such benefits if the
participation had not been entered into or sold; and provided, further, that no
Lender shall transfer, grant or assign any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating or reduce the rate or extend the time of
payment of interest thereon or Fees, or reduce the principal amount thereof, or
increase such participant’s participating interest in any Commitment or Loan
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment and that an
increase in any Commitment shall be permitted without the consent of any
participant if such participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or any other Credit Document
except in accordance with the terms hereof and thereof.

 

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment (and related outstanding Obligations hereunder) and/or its
outstanding Term Loans to (i) its parent company and/or any Affiliate of such
Lender which is at least 50% owned by such Lender or its parent company, (ii)
one or more Lenders or (iii) in the case of any Lender that is a fund that
invests in bank loans or that manages (directly or through an Affiliate) any
fund that invests in bank loans, any fund that invests in bank loans and is
managed by the same investment advisor as such Lender, by an Affiliate of such
investment advisor or by such Lender, as the case may be, or (y) assign all, or
if less than all, a portion equal to at least (A) $5,000,000 in the case of
Revolving Loan Commitments (and related outstanding Obligations hereunder) and
(B) $1,000,000 in the case of Term Loans, in each case to one or more Eligible
Transferees (treating (x) any fund that invests in bank loans and (y) any other
fund that invests in bank loans and is managed by the same investment advisor as
such fund or by an Affiliate of such investment advisor, as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided that, (i) at such time
Schedule I shall be deemed modified to reflect the Commitments and/or
outstanding Term Loans, as the case may be, of such new Lender and of the
existing Lenders, (ii) upon surrender of the old Notes (or the furnishing of a
standard indemnity letter from the respective assigning Lender in respect of any
lost Notes reasonably acceptable to the Borrower), new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender, such new
Notes to be in conformity with the requirements of Section 1.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Term Loans, as the case may be, (iii) the consent
of the Administrative Agent and, so long as no Event of Default is then in
existence, the Borrower shall be required in connection with any assignment to
an Eligible Transferee pursuant to clause (y) of this Section 12.04(b) (which
consent, in each case,

 

-89-



--------------------------------------------------------------------------------

shall not be unreasonably withheld or delayed), and (iv) the Administrative
Agent shall receive at the time of each assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
provided that in the event of a concurrent assignment to two or more assignees
that are Affiliates of one another, or two or more Eligible Transferees managed
by the same investment advisor or affiliated investment advisors, only one such
$3,500 assignment fee shall be payable; and provided further, that such transfer
or assignment will not be effective until recorded by the Administrative Agent
on the Register pursuant to Section 12.05. To the extent of any assignment
pursuant to this Section 12.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments and/or
outstanding Term Loans. At the time of each assignment pursuant to this Section
12.04(b) to a Person which is not already a Lender hereunder and which is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable a Section 4.04(b)(ii) Certificate)
described in Section 4.04(b). Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank. In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of Borrower, or Administrative
Agent, assign or pledge all or portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that (x) any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 12.04(b) concerning assignments and (y) no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(c) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender hereunder or any grant
of participations therein shall be permitted if such transfer, assignment or
grant would require the Borrower to file a registration statement with the SEC
or to qualify the Loans under the “Blue Sky” laws of any State of the United
States.

 

(d) Each Lender initially party to this Agreement hereby represents, and each
Person that becomes a Lender pursuant to an assignment permitted by clause (b)
above will upon its becoming party to this Agreement represent, that it is a
commercial lender, other financial institution or other “accredited investor”
(as defined in SEC Regulation D) which makes loans in the ordinary course of its
business or is acquiring the Loans without a view to distribution of the Loans
within the meaning of the federal securities laws, and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that, subject to the preceding clauses (a) through (c), the disposition
of any promissory notes or other evidences of or interests in Indebtedness held
by such Lender shall at all times be within its exclusive control.

 

12.05 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 12.05, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal amount of

 

-90-



--------------------------------------------------------------------------------

the Loans of each Lender. Failure to make any such recordation, or any error in
such recordation shall not affect the obligations of the Borrower in respect of
such Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and any Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to Section 12.04(b). Coincident with the delivery of such an Assignment
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 12.05 (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the gross negligence or willful misconduct of the
Administrative Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision)).

 

12.06 Payments Pro Rata. (a) The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of the Borrower in respect of any
Obligations of the Borrower, it shall distribute such payment to the Lenders
(other than any Lender that has consented in writing to waive its pro rata share
of such payment) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received.

 

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the Borrower
to such Lenders in such amount as shall result in a proportional participation
by all of the Lenders in such amount, provided that if all or any portion of
such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

12.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP, consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders). In addition, except as otherwise specifically provided herein, all
computations determining compliance with Section 8, including

 

-91-



--------------------------------------------------------------------------------

definitions used therein, shall utilize accounting principles and policies in
conformity with those used to prepare the historical financial statements
delivered to the Lenders for the fiscal year of the Borrower ended December 31,
2002; provided that if at any time the computations determining compliance with
Section 8 utilize accounting principles different from those utilized in the
financial statements then being furnished to the Lenders pursuant to Section
7.01, such financial statements shall be accompanied by reconciliation
work-sheets.

 

(b) All computations of interest on Loans and Fees hereunder shall be made on
the actual number of days elapsed over (i) a year of 365/366 days for interest
on Loans maintained as Base Rate Loans when the Base Rate is based on the Prime
Lending Rate and (ii) a year of 360 days in all cases other than that set forth
in the preceding clause (i).

 

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE. (a) THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER AND EACH
LENDER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER AND EACH LENDER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK JURISDICTION OVER SUCH BORROWER OR SUCH LENDER, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS,
THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH BORROWER OR SUCH LENDER. THE
BORROWER AND EACH LENDER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH BORROWER OR SUCH LENDER, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES
PURSUANT TO SECTION 12.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. THE BORROWER AND EACH LENDER, AS THE CASE MAY BE, HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH BORROWER IN ANY
OTHER JURISDICTION.

 

(b) THE BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE

 

-92-



--------------------------------------------------------------------------------

LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

12.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

 

12.10 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

12.11 Waivers; Amendments. (a) No failure or delay by the Administrative Agent,
the Issuing Lender or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Lender and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 12.11, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Lender may have had notice or knowledge of such Default at
the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 12.06 in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) release all or substantially all of the Subsidiary
Guarantors from the Subsidiaries Guaranty (except as expressly provided in the
Credit Documents), without

 

-93-



--------------------------------------------------------------------------------

the written consent of each Lender, (vi) release all or substantially all of the
Collateral (except as expressly provided in the Security Documents), without the
written consent of each Lender, or (vii) change any of the provisions of this
Section 12.11 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans and
the Revolving Loan Commitments on the Effective Date) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent or the Issuing
Lender hereunder without the prior written consent of such Agent or the Issuing
Lender, as the case may be.

 

12.12 Survival. All indemnities set forth herein including, without limitation,
in Section 1.10, 1.12, 4.04 or 12.01 shall survive the execution and delivery of
this Agreement and the making of the Loans, the repayment of the Obligations and
the termination of the Total Commitment.

 

12.13 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any branch, office, Subsidiary or affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.13 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.12 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 

12.14 Confidentiality. (a) Each Lender shall (i) hold all non-public information
(including, without limitation, all financial projections and analyses)
furnished by the Borrower in connection with such Lender’s evaluation of whether
to become a Lender hereunder or obtained by such Lender pursuant to the
requirements of this Agreement (“Confidential Information”) confidential, (ii)
use Confidential Information only for purposes related to this Agreement and its
position as a Lender hereunder and (iii) not disclose such Confidential
Information other than as provided herein; provided that any Lender and/or its
affiliates may disclose any such Confidential Information (a) as has become
generally available to the public other than as a result of disclosure in
violation of this Section 12.14, (b) as has become available to such Lender or
any such affiliate on a non-confidential basis from a source other than the
Borrower and its respective affiliates, provided that the source is not known by
such Lender to be prohibited from transmitting such information to such Lender
by a contractual, legal or fiduciary obligation, (c) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender and/or its affiliates, (d) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation or other
judicial process (it being understood that, to the extent reasonably practicable
under the circumstances, the Borrower shall be given prior notice and an
opportunity to contest any proposed disclosure pursuant to this clause (d)), (e)
in order to comply with any law, order, regulation or ruling applicable to such
Lender and/or its affiliates, and (f) to any permitted prospective or actual
syndicate member or participant in any Loans, provided that such prospective or
actual syndicate member or participant agrees with the respective assigning
Lender to be bound by the provisions of this Section 12.14. The provisions of
this Section 12.14 shall survive any termination of this Agreement.

 

-94-



--------------------------------------------------------------------------------

(b) Each Lender acknowledges that it is aware of the restrictions imposed by the
United States securities laws on the purchase or sell of the Borrower’s
securities by any person who has received material non-public information from
the Borrower and on the communication of such information to any other person
when it is reasonably foreseeable that such other person is likely to purchase
or sell such securities in reliance upon such information.

 

(c) Each Credit Party hereby represents and acknowledges that, to the best of
its knowledge, neither any Agent nor any Lender, nor any employees or agents of,
or other persons affiliated with, any Agent or any Lender, have directly or
indirectly made or provided any statement (oral or written) to such Credit Party
or to any of its employees or agents, or other persons affiliated with or
related to such Credit Party (or, so far as such Credit Party is aware, to any
other person), as to the potential tax consequences of the Transaction.

 

(d) Neither the Agents nor the Lenders provide accounting, tax or legal advice.
Notwithstanding any express or implied claims of exclusivity or proprietary
rights, each Credit Party, each Agent and each Lender hereby agree and
acknowledge that each Credit Party, each Agent and each Lender (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided to any Credit Party, any Agent or any
Lender relating to such tax treatment and tax structure. In this regard, each
Credit Party, each Agent and each Lender acknowledge and agree that the
disclosure of the tax treatment and tax structure of the Transaction is not
limited in any way by an express or implied understanding or agreement, oral or
written (whether or not such understanding or agreement is legally binding). For
purposes of this authorization, “tax” means United States Federal income tax,
“tax treatment” means the purported or claimed Federal income tax treatment of
the transaction, and “tax structure” means any fact that may be relevant to
understanding the purported or claimed Federal income tax treatment of the
transaction. This paragraph is intended to reflect the understanding of each
Credit Party, each Agent and each Lender that the Transaction is not a
“confidential transaction” as that phrase is used in Treasury Regulation §
1.6011-4(b)(3)(i), and shall be interpreted in a manner consistent therewith.
Nothing herein is intended to imply that any of each Credit Party, each Agent
and each Lender made or provided a statement, oral or written, to, or for the
benefit of, any of each other as to any potential tax consequences that are
related to, or may result from, the Transaction.

 

12.15 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CREDIT DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.16 ACKNOWLEDGMENT. By the execution and delivery of this Agreement, each
Lender hereby acknowledges and agrees that (i) it has received a copy of the
letter agreement referenced in clause (d) of the definition of “USI Seller Note”
and (ii) the terms and conditions contained in such letter agreement are
satisfactory thereto.

 

*        *        *

 

-95-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

Address:

 

       

U.S.I. HOLDINGS CORPORATION

Attention:

Telephone:

Facsimile:

 

     

By:

 

/s/ Robert Schneider

--------------------------------------------------------------------------------

         

Name: Robert Schneider

         

Title:   Executive Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, individually, as Administrative Agent and as Issuing Lender

By:

 

/s/ Helen L Newcomb

--------------------------------------------------------------------------------

   

Name: HELEN L NEWCOMB

   

Title:   VICE PRESIDENT

     

BANK OF AMERICA, N.A., individually and as Syndication Agent

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, individually, as Administrative Agent and as Issuing Lender

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

BANK OF AMERICA, N.A., individually and as Syndication Agent

By:

 

/s/ Jim V. Miller

--------------------------------------------------------------------------------

   

Name:

 

Jim V. Miller

   

Title:

 

Managing Director



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

By:

 

/s/ George L. Kumis

--------------------------------------------------------------------------------

   

Name:

 

George L. Kumis

   

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:

 

/s/ Steve Siple

--------------------------------------------------------------------------------

   

Name: Steve Siple

   

Title:   Assistant Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

/s/ Brian K. Peters

--------------------------------------------------------------------------------

   

Name: Brian K. Peters

   

Title:   Managing Director



--------------------------------------------------------------------------------

KZH CYPRESSTREE-1 LLC

By:

 

/s/ HI HUA

--------------------------------------------------------------------------------

   

Name: HI HUA

   

Title:   AUTHORIZED AGENT



--------------------------------------------------------------------------------

KZH STERLING LLC

By:

 

/s/ HI HUA

--------------------------------------------------------------------------------

   

Name: HI HUA

   

Title:   AUTHORIZED AGENT